EXHIBIT 10.1
 
STANDARD FORM
 
INDUSTRIAL BUILDING LEASE
 
1. BASIC TERMS.
 
This Section 1 contains the Basic Terms of this lease (this “Lease”) between
Landlord and Tenant, as each is named below.  Other Sections of the Lease
referred to in this Section 1 explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.
 
1.1 Effective Date of Lease:  September 9, 2014.
 
1.2 Landlord:  First Industrial, L.P.
 
1.3 Tenant:  Clearfield, Inc. a Minnesota corporation.
 
1.4 Premises: Suite 100 approximately 70,771 rentable square feet in the
building commonly known as 7050 Winnetka Avenue North, Brooklyn Park MN 55428
(the “Building”).  The Building’s total square feet is 142,291.  The Premises
are depicted on Exhibit A-1.
 
1.5 Property:  The real property on which the Building is located, as legally
described on Exhibit A.
 
1.6 Lease Term: ten (10) years and approximately two (2) months (“Term”),
commencing on the later to occur of: (a) January 1, 2015 and (b) the Substantial
Completion Date (as defined in Exhibit C) (the later to occur of (a) and (b),
the “Commencement Date”) and ending, subject to Section 2.4 below, on the last
day of the month in which the day that is ten (10) years and two (2) months
after the Commencement Date occurs (“Expiration Date”). On Landlord’s prior
notice to Tenant to be given approximately two (2) weeks prior to the
Commencement Date, Landlord shall permit Tenant to have access to, or possession
of, the Premises prior to the Commencement Date, on all of the terms and
conditions of this Lease (except the obligation to pay Base Rent, as defined
below), as more particularly set forth in Section 5.4.  Tenant shall also have
the Renewal Option described in the attached addendum.
 
1.7 Permitted Uses:  (See Section 4.1) Light manufacturing and related
industrial activities, general warehousing and distribution of non-hazardous
goods, and office use.
 
1.8 Tenant’s Guarantor: None.
 
1.9 Brokers:  (A) Tenant’s Broker: Tegra Group; and (B) Landlord’s Broker:
Colliers.
 
1.10 Security/Damage Deposit:  (See Section 4.4) $50,000.00, either in cash or a
letter of credit that satisfies the terms and conditions of Section 4.4.1.
 
1.11 Tenant’s Proportionate Share: 49.84%.
 
1.12 Addendums to Lease:  The following addendums are attached to and made a
part of this Lease:
 
Lease Option – Right of First Opportunity to Lease Contiguous Space
 
Lease Option – Termination
 
Lease Option - Renewal
 
Exhibits to Lease:  The following exhibits are attached to and made a part of
this Lease:  A (Legal Description); A-1 (Depiction of Premises); B (Tenant
Operations Inquiry Form); C (Landlord’s Work, if any); D (Confirmation of
Commencement Date); E (Broom Clean Condition and Repair Requirements); Exhibit F
(Rules and Regulations); Exhibit G (Tenant Contacts).
 
 
 

--------------------------------------------------------------------------------

 
2. LEASE OF PREMISES; RENT.
 
2.1 Lease of Premises for Lease Term.  Landlord hereby leases the Premises to
Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and
subject to the conditions of this Lease.
 
2.2 Types of Rental Payments. Tenant shall pay net base rent (the “Base Rent”)
to Landlord in monthly installments, in advance, on the first day of each and
every calendar month during the Term, in the amounts and for the periods as set
forth below:
 
Lease Period
Monthly Base Rent
Base Rent Net of Abated Rent (If Applicable) *
Month 1 – Month 2
$0.00 (Gross Free)
$0.00 (Gross free)
Month 3 – Month 14
$29,193.04
N/A
Month 15 – Month 26
$29,922.86
N/A
Month 27 – Month 38
$30,670.93
N/A
Month 39 – Month 50
$31,437.71
N/A
Month 51 – Month 62
$32,223.64
N/A
Month 63 – Month 74
$33,029.23
N/A
Month 75 – Month 86
$33,854.96
N/A
Month 87 – Month 98
$34,701.35
N/A
Month 99 – Month 110
$35,568.87
N/A
Month 111 – Month 122
$36,458.10
N/A

 
If the Commencement Date does not fall on the first day of a calendar month,
then Months 1 – 2, as set forth above, shall mean the two (2) month period
commencing with the Commencement Date, Month 3 shall mean the period commencing
with the first day after the last day of Month 2 and continuing through and
including the last day of the first full calendar month to elapse following the
calendar month in which the last day of Month 2 occurs, and Month 4, Month 5,
Month 6, Month 7, etc., shall mean the successive full calendar months
thereafter.  By way of illustration only, if the Commencement Date is January
11, 2015 then the last day of Month 2 is March 10, 2015, Month 3 will mean the
period from March 11, 2015 to April 30, 2015, and Month 4 will mean May of
2015.  Notwithstanding anything to the contrary, for Month3 only, Base Rent
shall be calculated on a per day basis, at a rate of $975.12 per day multiplied
by the number of days in Month 3.  Rent (as hereinafter defined) shall be abated
100% for Month 1 and Month 2, such that Rent shall be $0.00 per month for Months
1 and 2, subject to all of the terms of this Section 2.
 
Tenant shall also pay (a) Tenant’s Proportionate Share (as set forth in Section
1.12) of Operating Expenses (as hereinafter defined), and (b) any other amounts
owed by Tenant hereunder (the sums described in (a) and (b), collectively,
“Additional Rent”).
 
In the event any monthly installment of Base Rent or Additional Rent, or both,
is not paid within 5 calendar days of the date when due, a late charge in an
amount equal to 5% of the then delinquent installment of Base Rent and/or
Additional Rent (the “Late Charge”) shall be imposed with respect to the
then-delinquent Rent (as defined below) payment.
 
For purposes of this Lease, the Late Charge, Default Interest, as defined in
Section 23.3 below, Base Rent and Additional Rent shall collectively be referred
to as “Rent.”  All Rent shall be paid by Tenant to Landlord, c/o First
Industrial, L.P. , P.O. Box 932251 , Cleveland, OH 44193, or if sent by
overnight courier, PNC BANK C/O FIRST INDUSTRIAL LP, 4100 W. 150TH STREET,
LOCKBOX NUMBER 932251, CLEVELAND, OH 44135 (or such other entity designated as
Landlord’s management agent, if any, and if Landlord so appoints such a
management agent, the “Agent”), or pursuant to such other directions as Landlord
shall designate in this Lease or otherwise in writing.
 
 
 

--------------------------------------------------------------------------------

 
2.3 Required Payments at Execution.  Simultaneously with the execution and
delivery of this Lease, Tenant shall deposit with Landlord or Agent an amount
equal to  the Security Deposit ($70,000.00) specified in Section 1.10 above and
shall constitute a condition precedent to the Landlord’s obligations under this
Lease.
 
2.4 Covenants Concerning Rental Payments.  Tenant shall pay the Rent promptly
when due, without notice or demand, and without any abatement, deduction or
setoff, except as otherwise expressly set forth herein.  No payment by Tenant,
or receipt or acceptance by Agent or Landlord, of a lesser amount than the
correct Rent shall be deemed to be other than a payment on account, nor shall
any endorsement or statement on any check or letter accompanying any payment be
deemed an accord or satisfaction, and Agent or Landlord may accept such payment
without prejudice to Landlord’s right to recover the balance due or to pursue
any other remedy available to Landlord.  If the Commencement Date occurs on a
day other than the first day of a calendar month, the Rent due for the first
calendar month of the Term shall be prorated on a per diem basis (based on a 365
(366 in leap years) day, 12 month year) and paid to Landlord on the Commencement
Date, and the Term will be extended to terminate on the last day of the calendar
month in which the Expiration Date stated in Section 1.6 occurs.
 
3. OPERATING EXPENSES.
 
3.1 Definitional Terms Relating to Additional Rent.  For purposes of this
Section and other relevant provisions of the Lease:
 
3.1.1 Operating Expenses.  The term “Operating Expenses” shall mean all costs
and expenses paid or incurred by Landlord with respect to, or in connection
with, the ownership, repair, restoration, maintenance and operation of the
Property.  Operating Expenses may include, but are not limited to, any or all of
the following:  (i) services provided directly by employees of Landlord or Agent
in connection with the operation, maintenance or rendition of other services to
or for the Property (including, but not limited to, the Common Areas, as defined
below); (ii) to the extent not separately metered, billed, or furnished, all
charges for utilities and services furnished to either or both of the Property
and the Premises, including, without limitation, the Common Areas, together with
any taxes on such utilities; (iii) all market-based premiums for commercial
property, casualty, general liability, boiler, flood, earthquake, terrorism and
all other types of insurance provided by Landlord and relating to the Property;
all reasonable administrative costs incurred in connection with the procurement
and implementation of such insurance policies; the amount of any deductible(s)
if and to the extent a loss(es) is incurred and the applicable insurer(s)
applies the deductible before making payment of any available insurance
proceeds; and (iv) management fees to Landlord or Agent or other persons or
management entities actually involved in the management and operation of the
Property, not to exceed 3% of annual Rent, (v) any capital improvements made by,
or on behalf of, Landlord to the Property that are either or both (a) designed
to reduce Operating Expenses and (b) required to keep the Property in compliance
with all governmental laws, rules and regulations applicable thereto, from time
to time, the cost of which capital improvements shall be amortized by Landlord
over the useful life of such item; (vi) all professional fees incurred in
connection with the operation, management and maintenance of the Property; (vii)
Taxes, as hereinafter defined in Section 3.1.2; and (viii) dues, fees or other
costs and expenses, of any nature, due and payable to any association or
comparable entity to which Landlord, as owner of the Property, is a member or
otherwise belongs and that governs or controls any aspect of the ownership and
operation of the Property; (ix) any real estate taxes and common area
maintenance expenses levied against, or attributable to, the Property under any
declaration of covenants, conditions and restrictions, reciprocal easement
agreement or comparable arrangement that encumbers and benefits the Property and
other real property (e.g., a business park); and (x) all costs and expenses
incurred to maintain, repair and replace all or any of the Common
Areas. Notwithstanding anything contained above, the following shall be excluded
from amounts payable by Tenant under this Lease as Operating Expenses: (a)
except to the extent that any of the following are incurred or paid in
connection with this Lease or this Tenant, leasing costs and commissions, costs
of tenant disputes, leasehold improvements and other costs of preparing space
for tenants, other tenant incentives, and expenses incurred in negotiating or
enforcing leases; (b) interest, principal or any other payments under any
mortgage or rental or any other payments under any ground lease; (c) costs for
which Landlord is reimbursed, to the extent of such actual reimbursement
received by Landlord, including costs covered by proceeds of insurance,
condemnation awards or court judgments, amounts specially billed to and payable
by an individual tenant (other than through operating expenses provisions of a
lease) and costs covered by any manufacturer’s, contractor’s or other warranty
to the extent of actual coverage; (d) fees and other costs for professional
services provided by attorneys, space planners and architects, except as
otherwise expressly set forth herein; (d) marketing and advertising expenses;
(f) costs which under generally accepted accounting principles, consistently
applied, are capitalized, except to the extent such costs are authorized
pursuant to 3.1.1(v) above; (g) costs of curing construction defects in
Landlord’s Work (but not any work performed by or on behalf of Tenant), if any;
(h) depreciation; (ix) attorneys fees incurred by Landlord in any dispute with,
or litigation brought by or against, any tenant, other than Tenant, and any
attorneys’ fees incurred by Landlord in connection with any lease (other than
this Lease) and any act of negligence or tortuous misconduct by Landlord, its
employees, agents, and contractors;  (x) costs incurred because Landlord
violates any lease; (xi) any fines, penalties, or costs incurred because
Landlord violated any governmental law, ordinance, rule or regulation, including
any environmental laws; (xii) any costs incurred in connection with any
corrective action, investigation of site conditions, cleanup, removal,
remediation, or restorative work required pursuant to complying with health and
safety laws including OSHA or any environmental laws, except to the extent
Tenant has any liability therefor pursuant to Section 9; (xiii) costs associated
with the financing or refinancing of the Building; (xiv) intentionally deleted;
(xv) any fines, penalties, late fees, or interest attributable to the negligent
act or omission of the Landlord, or its agents, employees, or contractors in
failing to make prompt payments of any kind, except to the extent that Tenant
made any late payments to Landlord for such expenses; (xvi) the costs of any
work performed or services rendered by Landlord or an affiliate of Landlord
pursuant to its obligations hereunder to the extent such costs demonstrably
exceed that which would have been charged by an unaffiliated third party of
similar skill, competence and experience; and (xvii) travel, entertainment,
lobbying, political contributions, and charitable contributions.
 
 
 

--------------------------------------------------------------------------------

 
3.1.2 Taxes.  The term “Taxes,” as referred to in Section 3.1.1(vii) above shall
mean (i) all governmental taxes, assessments, fees and charges of every kind or
nature (other than Landlord’s income taxes), whether general, special, ordinary
or extraordinary, due at any time or from time to time, during the Term and any
extensions thereof, in connection with the ownership, leasing, or operation of
the Property, or of the personal property and equipment located therein or used
in connection therewith; and (ii) any reasonable expenses incurred by Landlord
in contesting either or both of (x) such taxes or assessments and (y) the
assessed value of the Property.  Where Landlord has the option to pay any
special assessments in installments, Landlord shall elect the option to pay such
special assessments over the longest permissible time period and Tenant shall be
responsible for that portion of the assessments to be paid during the Term and
any extension thereof.  For purposes hereof, Tenant shall be responsible for any
Taxes that are due and payable at any time or from time to time during the Term
and for any Taxes that are assessed, become a lien, or accrue during any
Operating Year, which obligation shall survive the termination or expiration of
this Lease.  Tenant will not be entitled to Tax Appeal Refunds if in default or
if any Tax Appeal Fees are unpaid.
 
3.1.3 Operating Year.  The term “Operating Year” shall mean the calendar year
commencing January 1st of each year (including the calendar year within which
the Commencement Date occurs) during the Term.
 
3.2. Payment of Operating Expenses.  Tenant shall pay, as Additional Rent and in
accordance with the requirements of Section 3.3, Tenant’s Proportionate Share of
the Operating Expenses as set forth in Section 3.3.  Additional Rent commences
to accrue on March 1, 2015.  The Tenant’s Proportionate Share of Operating
Expenses payable hereunder for the Operating Years in which the Term begins and
ends shall be prorated to correspond to that portion of said Operating Years
occurring within the Term.  Tenant’s Proportionate Share of Operating Expenses
and any other sums due and payable under this Lease shall be adjusted upon
receipt of the actual bills therefor, and the obligations of this Section 3
shall survive the termination or expiration of the Lease.
 
3.3 Payment of Additional Rent.  Landlord shall have the right to reasonably
estimate the Operating Expenses for each Operating Year.  Upon Landlord’s or
Agent’s notice to Tenant of such estimated amount, Tenant shall pay, on the
first day of each month during that Operating Year, an amount (the “Estimated
Additional Rent”) equal to the estimate of the Tenant’s Proportionate Share of
Operating Expenses divided by 12 (or the fractional portion of the Operating
Year remaining at the time Landlord delivers its notice of the estimated amounts
due from Tenant for that Operating Year).  If the aggregate amount of Estimated
Additional Rent actually paid by Tenant during any Operating Year is less than
Tenant’s actual ultimate liability for Operating Expenses for that particular
Operating Year, Tenant shall pay the deficiency within thirty (30) days of
Landlord’s written demand therefor.  If the aggregate amount of Estimated
Additional Rent actually paid by Tenant during a given Operating Year exceeds
Tenant’s actual liability for such Operating Year (“Excess Additional Rent”),
the Excess Additional Rent shall be credited against the Estimated Additional
Rent next due from Tenant after Landlord’s determination that Excess Additional
Rent has been paid by Tenant; provided, however, in the event that Tenant pays
Excess Additional Rent during the final Lease Year, then upon the expiration of
the Term, and determination, by Landlord, of the actual amount of Excess
Additional Rent, Landlord or Agent shall pay Tenant the then-applicable Excess
Additional Rent.
 
 
 

--------------------------------------------------------------------------------

 
3.4 Auditing of Operating Expenses. As soon as is reasonably practical after
each Operating Year, Landlord shall provide Tenant with a statement (a
“Statement”) setting forth Tenant’s actual ultimate liability for its
Proportionate Share of Operating Expenses for the subject Operating Year.  If
Tenant disputes the amount set forth in a given Statement, Tenant shall have the
right, at Tenant's sole expense, to cause Landlord's books and records with
respect to the particular Operating Year that is the subject of that particular
Statement to be audited (the “Audit”) by a qualified employee of Tenant mutually
acceptable to Landlord and Tenant, if any, or by a certified public accountant
mutually acceptable to Landlord and Tenant (the “Accountant”), provided Tenant
(i) has not defaulted under this Lease and failed to cure such default on a
timely basis and (ii) delivers written notice (an “Audit Notice”) to Landlord on
or prior to the date that is sixty (60) days after Landlord delivers the
Statement in question to Tenant (such 60-day period, the “Response Period”).  If
Tenant fails to timely deliver an Audit Notice with respect to a given
Statement, then Tenant's right to undertake an Audit with respect to that
Statement and the Operating Year to which that particular Statement relates
shall automatically and irrevocably be waived.  Any Statement shall be final and
binding upon Tenant and shall, as between the parties, be conclusively deemed
correct, at the end of the applicable Response Period, unless prior thereto,
Tenant timely delivers an Audit Notice with respect to the then-applicable
Statement.  If Tenant timely delivers an Audit Notice, Tenant must commence such
Audit within sixty (60) days after the Audit Notice is delivered to Landlord,
and the Audit must be completed within ninety (90) days of the date on which it
is begun.  If Tenant fails, for any reason, to commence and complete the Audit
within such periods, the Statement that Tenant elected to Audit shall be deemed
final and binding upon Tenant and shall, as between the parties, be conclusively
deemed correct.  The Audit shall take place at the offices of Landlord where its
books and records are located, at a mutually convenient time during Landlord's
regular business hours.  Before conducting the Audit, Tenant must pay the full
amount of Operating Expenses billed under the Statement then in
question.  Tenant hereby covenants and agrees that the Accountant engaged by
Tenant to conduct the Audit shall be compensated on an hourly basis and shall
not be compensated based upon a percentage of overcharges it discovers.  If an
Audit is conducted in a timely manner, such Audit shall be deemed final and
binding upon Landlord and Tenant and shall, as between the parties, be
conclusively deemed correct.  If the results of the Audit reveal that the
Tenant’s ultimate liability for Operating Expenses does not equal the aggregate
amount of Estimated Additional Rent actually paid by Tenant to Landlord during
the Operating Year that is the subject of the Audit, the appropriate adjustment
shall be made between Landlord and Tenant, and any payment required to be made
by Landlord or Tenant to the other shall be made within thirty (30) days after
the Accountant’s determination.  In no event shall this Lease be terminable nor
shall Landlord be liable for damages based upon any disagreement regarding an
adjustment of Operating Expenses.  Tenant agrees that the results of any Audit
shall be kept strictly confidential by Tenant and shall not be disclosed to any
other person or entity, provided, however, Tenant may disclose such confidential
information to its employees, attorneys, brokers, agents, accountants, lenders,
prospective lenders, prospective buyers and as otherwise required by Laws, to
comply with its regulatory requirements, and/or pursuant to an order of court of
competent jurisdiction.
 
4. USE OF PREMISES AND COMMON AREAS; SIGNAGE; SECURITY DEPOSIT.
 
4.1 Use of Premises and Property.  The Premises shall be used by the Tenant for
the purpose(s) set forth in Section 1.7 above and for no other purpose
whatsoever.  Tenant shall not, at any time, use or occupy, or suffer or permit
anyone to use or occupy, the Premises, or do or permit anything to be done in
the Premises or the Property, in any manner that may (a) violate any
“Certificate of Occupancy” (or comparable permit or license) for either or both
of the Premises and the Property; (b) cause, or be liable to cause, injury to,
or in any way impair the value or proper utilization of, all or any portion of
the Property or any equipment, facilities or systems therein; (c) constitute a
violation of the laws and requirements of any public authority or the
requirements of insurance bodies or the rules and regulations of the Property,
including, but not limited to, any covenant, condition or restriction
encumbering the Property; (d) exceed the load bearing capacity of the floor of
the Premises; (e) impair the character, reputation or appearance of the
Property; or (f) unreasonably inconvenience or disrupt the operations or
tenancies of other tenants or permitted users of the Property.  On or prior to
the date hereof, Tenant has completed and delivered for the benefit of Landlord
a “Tenant Operations Inquiry Form,” in the form attached hereto as Exhibit B,
describing the nature of Tenant’s proposed business operations at the Premises,
which form is intended to be, and shall be, relied upon by Landlord.  From time
to time during the Term (but no more often than once in any twelve month period
unless Tenant is in default hereunder or unless Tenant assigns this Lease or
subleases all or any portion of the Premises, whether or not in accordance with
Section 8), Tenant shall provide an updated and current Tenant Operations
Inquiry Form upon Landlord’s request.  The load bearing capacity of the floor in
the Premises is 500 pounds per foot.
 
 
 

--------------------------------------------------------------------------------

 
4.2 Use of Common Areas.  As used herein, “Common Areas” shall mean all areas
within the Property that are available for the common use of tenants of the
Property and that are not leased or held for the exclusive use of Tenant or
other tenants or licensees, including, but not limited to, parking areas,
driveways, sidewalks, loading areas, access roads, corridors, landscaping and
planted areas.  Tenant shall have the nonexclusive right to use the Common Areas
for the purposes intended, subject to such reasonable rules and regulations as
Landlord may uniformly establish from time to time.  Tenant shall not interfere
with the rights of any or all of Landlord, other tenants or licensees, or any
other person entitled to use the Common Areas.  Without limitation of the
foregoing, Tenant shall not park or store any vehicles or trailers on, or
conduct truck loading and unloading activities in, the Common Areas in a manner
that unreasonably disturbs, disrupts or prevents the use of the Common Areas by
any or all of Landlord, other tenants or licensees or other persons entitled to
use the Common Areas.  Landlord, from time to time, may change any or all of the
size, location, nature and use of any of the Common Areas although such changes
may result in inconvenience to Tenant, so long as such changes do not materially
and adversely affect Tenant’s use of the Premises.  In addition to the
foregoing, Landlord may, at any time, close or suspend access to any Common
Areas to perform any acts in the Common Areas as, in Landlord’s reasonable
judgment, are desirable to improve or maintain either or both of the Premises
and the Property, or are required in order to satisfy Landlord’s obligations
under this Lease; provided, however, that Landlord shall use reasonable efforts
to limit any disruption of Tenant’s use and operation of the Premises in
connection therewith.  Notwithstanding anything contained in this Lease to the
contrary, if at any time, Landlord determines, in its sole discretion, that the
parking areas at the Property are or have become overburdened, Landlord may
allocate parking on a proportionate basis or assign parking spaces among all
tenants at the Property.
 
4.3 Signage.  Tenant may affix an exterior sign to the façade of the Building,
subject to obtaining prior written approval of Landlord as to the size, content
and character, which approval shall not be unreasonably withheld or delayed, and
then only in compliance with all applicable Laws. Tenant shall remove all signs
of Tenant upon the expiration or earlier termination of this Lease and
immediately repair any damage to either or both of the Property and the Premises
caused by, or resulting from, such removal, or the installation or existence of
the signs.
 
4.4 Security/Damage Deposit.  Simultaneously with the execution and delivery of
this Lease, Tenant shall deposit with Landlord or Agent the sum set forth in
Section 1.10 above, in cash (the “Security”), representing security for the
performance by Tenant of the covenants and obligations hereunder.  The Security
shall be held by Landlord or Agent, without interest, in favor of Tenant;
provided, however, that no trust relationship shall be deemed created thereby;
the Security may be commingled with other assets of Landlord; and Landlord shall
not be required to pay any interest on the Security.  If Tenant defaults in the
performance of any of its covenants hereunder, Landlord or Agent may, without
notice to Tenant, apply all or any part of the Security to the cure of such
default or the payment of any sums then due from Tenant under this Lease
(including, but not limited to, amounts due under Section 22.2 of this Lease as
a consequence of termination of this Lease or Tenant’s right to possession), in
addition to any other remedies available to Landlord.  In the event the Security
is so applied, Tenant shall, upon demand, immediately deposit with Landlord or
Agent a sum equal to the amount so used.  If Tenant fully and faithfully
complies with all the covenants and obligations hereunder, the Security (or any
balance thereof) shall be returned to Tenant within thirty (30) days after the
later to occur of (i) the date the Term expires or terminates or (ii) delivery
to Landlord of possession of the Premises.  Landlord may deliver the Security to
any lender with a mortgage lien encumbering the Property or to any Successor
Landlord (defined below), and thereupon Landlord and Agent shall be discharged
from any further liability with respect to the Security.
 
 
 

--------------------------------------------------------------------------------

 
4.4.1 Letter of Credit.  Provided Tenant has not been in Default under this
Lease, Tenant many notify Landlord that Tenant desires to change the form of the
Security to a letter of credit, and provided that the letter of credit satisfies
all of the terms and conditions of this Section 4.4.1, Landlord shall accept it
and return the cash Security to Tenant. Tenant may deliver to Landlord or Agent
an irrevocable letter of credit (“L/C”) issued by a national U.S. banking
institution (the “Issuer”) acceptable to Landlord, in its sole, but reasonable
discretion, and in form and substance reasonably satisfactory to Landlord, in
the amount set forth in Section [1.10] above (which shall, for the avoidance of
doubt, also be referred to hereunder as the “Security”), representing security
for the performance by Tenant of the covenants and obligations
hereunder.  Tenant specifically acknowledges and agrees that Landlord shall not
be deemed to act unreasonably if Landlord refuses to accept an L/C issued by a
financial institution that has been placed in receivership or declared insolvent
by the FDIC, or has accepted any federal assistance from the Troubled Assets
Relief Program or any similar or comparable program or legislation.  In addition
to any other items that Landlord may reasonably require, the L/C shall:  (a)
name Landlord as its beneficiary; (b) have an initial term of no less than one
year; (c) automatically renew for one year periods unless the issuer provides
Landlord with at least 60 days’ advance written notice that the L/C will not be
renewed; (d) the L/C shall permit partial draws; (e) the sole and exclusive
condition to any draw on the L/C shall be that Landlord certifies to the issuer
that either or both of the following is/are true:  (i) Tenant is the debtor in a
pending bankruptcy proceeding; and (ii) Tenant is not in compliance with any of
the terms of this Lease; and (f) be transferable to Successor Landlords (defined
below) on as many occasions as desired.  In the event that:  (w) the expiration
date of any L/C occurs before the Expiration Date, (x) the issuer has advised
Landlord that the issuer will not automatically renew the L/C; (y) Tenant fails
to deliver to Landlord at least forty-five (45) days prior to the expiration of
such L/C either (A) an amendment thereto extending the expiration date of such
L/C for not less than twelve (12) months, or (B) a new L/C, in form and
substance in accordance with (a) through (f) above and otherwise satisfactory to
Landlord (in its reasonable discretion) or (z) (1) the credit rating of the
Issuer is down-graded (from its rating in effect on the date on which the L/C is
initially issued) by a reputable rating agency such as Moody’s or Standard &
Poor’s; (2) Landlord advises Tenant that, as a result of the Issuer down-grade,
Landlord desires Tenant to procure a new L/C from an Issuer reasonably
acceptable to Landlord, which new L/C shall be in form and substance to satisfy
the requirements of (a) through (f) above and otherwise satisfactory to Landlord
(in its reasonable discretion); and (3) Tenant fails to deliver such new L/C
satisfying the requirements set forth in clause (2) above within forty-five (45)
days after Landlord’s request, then in any of the instances described in (w)
through (z), Landlord may draw on the L/C then in Landlord’s possession, and
thereafter (in addition to any other remedies available to Landlord under this
Lease) apply the proceeds of such L/C in whatever manner or for whatever purpose
Landlord reasonably deems appropriate in the event that Tenant fails to timely
comply with any or all of the covenants and obligations imposed on Tenant under
this Lease.  In the event that, upon the occurrence of any of the instances
described in (w) through (z), Tenant delivers to Landlord a new L/C that
satisfies the requirements of this Section 4.4, then upon Landlord’s receipt of
such new L/C, Landlord shall promptly release the original L/C to Tenant.  If
Tenant fails to comply with any or all of its covenants or obligations
hereunder, Landlord or Agent may, upon three (3) days prior written notice to
Tenant, draw on the L/C and apply the proceeds in whatever manner Landlord deems
appropriate, in addition to any and all other remedies available to Landlord
under this Lease.  In the event Landlord draws against the L/C, Tenant shall,
upon demand, at Tenant’s option, immediately either (aa) deposit with Landlord
or Agent a sum equal to amount drawn under the L/C or (bb) deliver to Landlord
an additional L/C in an amount equal to the amount drawn.  If Tenant fully and
faithfully complies with all the covenants hereunder, the Security (or any
balance thereof) together with Landlord’s written consent to the cancellation of
any and all outstanding L/Cs constituting part of the Security shall be
delivered to Tenant within thirty (30) days after the last to occur of (1) the
date the Term expires or terminates or (2) delivery to Landlord of possession of
the Premises.  Landlord may deliver the Security to any purchaser of Landlord’s
interest in the Premises or any Successor Landlord, if applicable, whereupon
Landlord and Agent shall be discharged from any further liability with respect
to the Security.  In the event that Landlord exercises its right under the
preceding sentence, Tenant shall fully cooperate with Landlord, in all
reasonable respects, to cause the L/C to be assigned and conveyed to, or
reissued to, such purchaser or Successor Landlord, as the case may be, and
Tenant shall bear any expenses incurred in connection therewith.
 
5. CONDITION AND DELIVERY OF PREMISES.
 
5.1 Condition of Premises.  Landlord, at its expense, shall cause the shell
building improvements described on Exhibit C to be completed pursuant to the
plans and specifications set forth in Exhibit C (such improvements set forth on
Exhibit C, “Landlord’s Work”).  Tenant acknowledges that neither Landlord nor
Agent, nor any representative of Landlord, has made any representation as to the
condition of the foregoing or the suitability of the foregoing for Tenant’s
intended use.  Neither Landlord nor Agent shall be obligated to make any
repairs, replacements or improvements (whether structural or otherwise) of any
kind or nature to the foregoing in connection with, or in consideration of, this
Lease, except as expressly and specifically set forth in this Lease, including,
but not limited to, Landlord’s Work described in Exhibit C.
 
5.2 Delay in Commencement.  Landlord shall not be liable to Tenant if Landlord
fails to deliver possession of the Premises to Tenant on the Commencement
Date.  The obligations of Tenant under the Lease shall not be affected thereby,
except that the Commencement Date shall be delayed until Landlord delivers
possession of the Premises to Tenant, and the Term shall be extended by a period
equal to the number of days of delay in delivery of possession of the Premises
to Tenant, plus the number of days necessary to end the Term on the last day of
a month.  Notwithstanding the foregoing, if the Substantial Completion Date (as
defined in Exhibit C) has not occurred on or prior to February 1, 2015, and the
delay is not a Delay Event (as hereinafter defined in Exhibit C), then for every
day that elapses between February 1, 2015 and the date the Landlord’s Work is
substantially completed, Tenant shall receive one (1) day of free Base Rent (in
addition to the free gross Rent described in Section 2.1 above).  If a Delay
Event occurs, then the substantial completion of Landlord’s Work shall be deemed
to have occurred on the date that it would have occurred but for the occurrence
of the Delay Event, as determined in Landlord’s reasonable, good faith
discretion.
 
 
 

--------------------------------------------------------------------------------

 
5.3 Confirmation of Commencement Date.  Upon Landlord’s delivery of possession,
and as a condition precedent to such delivery, of the Premises to Tenant, and
Tenant shall deliver to Landlord a Confirmation of Commencement Date in
substantially the form attached hereto as Exhibit D.
 
5.4 Early Access.  Notwithstanding the stated Commencement Date in Section 1.6,
Landlord has agreed that Tenant may have access to, and take possession of, the
Premises prior to the Commencement Date, on the date Landlord gives Tenant
notice that such early occupancy will be permitted (such date to be specified by
Landlord by notice to Tenant, “Early Access Date”).  The period from the Early
Access Date through the day before the Commencement Date shall be the “Early
Occupancy Period.”  From and after the Early Access Date, Tenant shall comply
with all of the terms and provisions of this Lease, except the obligation to pay
Base Rent.  Prior to the Early Access Date, Tenant shall deliver to Landlord
evidence (in form and substance reasonably acceptable to Landlord) that Tenant
is in compliance with the insurance requirements of Section 10.2 of this Lease.
The parties hereby acknowledge that any occupancy of the Premises by Tenant
during the Early Occupancy Period shall be on all the same terms and conditions
as set forth in this Lease except for the payment of Rent, and that such early
occupancy will occur during the performance of Landlord’s Work.  Throughout the
performance of Landlord’s Work, Landlord will have employees, agents, suppliers,
workmen and contractors performing Landlord’s Work at the Premises, and neither
Tenant nor Tenant’s Parties (as hereinafter defined) may interfere with the
performance of Landlord’s Work. Tenant hereby indemnifies and holds Landlord
harmless from and against all Losses (as hereinafter defined) incurred by
Landlord or Landlord’s Parties (as hereinafter defined) in connection with the
presence of Tenant or Tenant’s Parties in or about the Premises during the
performance of Landlord’s Work.  Further, Tenant hereby acknowledges that
construction activities will be ongoing at the Premises until Landlord’s Work is
completed; and Tenant and any Tenant’s Parties shall occupy the Premises at
their own risk and in no event shall Landlord be liable to Tenant or any
Tenant’s Parties for any damage or injury to person or property that might occur
while Landlord’s Work is ongoing. Tenant and Tenant’s Parties shall cooperate in
all reasonable respects with Landlord and Landlord’s Parties in facilitating
Landlord’s Work, including moving any of Tenant’s personal property, as
applicable, upon reasonable request and otherwise adjusting Tenant’s operations
to facilitate the expeditious completion of Landlord’s Work.
 
6. SUBORDINATION; ESTOPPEL CERTIFICATES; ATTORNMENT.
 
6.1 Subordination, Non-disturbance and Attornment.  This Lease is and shall be
subject and subordinate at all times to (a) all ground leases or underlying
leases that may now exist or hereafter be executed affecting either or both of
the Premises and the Property and (b) any mortgage or deed of trust that may now
exist or hereafter be placed upon, and encumber, any or all of (x) the Property;
(y) any ground leases or underlying leases for the benefit of the Property; and
(z) all or any portion of Landlord’s interest or estate in any of said
items.  Tenant shall execute and deliver, within ten (10) days of Landlord’s
request, and in the form reasonably requested by Landlord (or its lender), any
documents evidencing the subordination of this Lease.  Tenant hereby covenants
and agrees that Tenant shall attorn to any successor to Landlord.  Landlord
acknowledges that Landlord there is not, as of the Effective Date, a lender or
mortgagee holding a mortgage or deed of trust on the Property.  Landlord shall
deliver to Tenant a subordination, nondisturbance and attornment agreement from
any future Mortgagees on each such Mortgagee’s then-current form.
 
6.2 Estoppel Certificate.  Tenant agrees, from time to time and within ten (10)
days after request by Landlord, to deliver to Landlord, or Landlord’s designee,
an estoppel certificate stating such matters pertaining to this Lease as may be
reasonably requested by Landlord.  Failure by Tenant to timely execute and
deliver such certificate shall constitute a Default, as defined below (without
any obligation to provide any notice thereof or any opportunity to cure such
failure to timely perform).
 
 
 

--------------------------------------------------------------------------------

 
6.3 Transfer by Landlord. In the event of a sale or conveyance by Landlord of
the Property, the same shall operate to release Landlord from any future
liability for any of the covenants or conditions, express or implied, herein
contained in favor of Tenant and first arising or accruing after the effective
date of Landlord’s transfer of its interest in the Premises, and in such event
Tenant agrees to look solely to Landlord’s successor in interest (“Successor
Landlord”) with respect thereto and agrees to attorn to such successor.
 
7. QUIET ENJOYMENT.
 
Subject to the provisions of this Lease, so long as Tenant pays all of the Rent
and performs all of its other obligations hereunder, Tenant shall not be
disturbed in its possession of the Premises by Landlord, Agent or any other
person lawfully claiming through or under Landlord; provided, however, in
addition to Landlord’s rights under Section 16 and elsewhere in this Lease,
Landlord and Landlord’s agents, employees, contractors and representatives shall
be provided reasonable access to the Premises such that Landlord and Landlord’s
agents, employees, contractors and representatives may perform the General
Maintenance Services (as hereinafter defined) without undue interruption, delay
or hindrance.  This covenant shall be construed as a covenant running with the
Property and is not a personal covenant of Landlord.  Tenant shall not
unreasonably interrupt, delay, prevent or hinder the performance of the General
Maintenance Services by or on behalf of Landlord.  Notwithstanding the
foregoing, however, Tenant acknowledges and agrees that Landlord shall have the
unfettered and unilateral right to use portions of the Common Areas (inclusive
of the roof of the Building) for such purposes and uses as Landlord may desire;
provided, however, that in all events and under all circumstances, Landlord’s
use of any portion of the Common Areas shall not interfere, in any material
respect, with any or all of (a) Tenant’s rights to occupy and use the Common
Areas (in the manner and for the purposes contemplated hereunder); (b) Tenant’s
right to utilize the vehicular parking areas located on the Common Areas; and
(c) Tenant’s right(s) of access, ingress and egress to and from the Common
Areas.
 
8. ASSIGNMENT AND SUBLETTING.
 
Tenant shall not (a) assign (whether directly or indirectly), in whole or in
part, this Lease, or (b) if Tenant is no longer a public company, allow this
Lease to be assigned, in whole or in part, by operation of law or otherwise,
including, without limitation, by transfer of a controlling interest (i.e.
greater than a 49% interest) of stock, membership interests or partnership
interests, or by merger or dissolution, which transfer of a controlling
interest, merger or dissolution shall be deemed an assignment for purposes of
this Lease, or (c) mortgage Tenant’s interest in either or both of the Premises
and this Lease or pledge its interest in this Lease, or (d) sublet the Premises,
in whole or in part, without (in the case of any or all of (a), (c) and (d)
above, or if Tenant is no longer a public company, then also (b) above) the
prior written consent of Landlord (and Landlord’s lender, if applicable), which
consent shall not be unreasonably withheld or delayed.  In making its
determination to provide or withhold its consent, it shall be reasonable for
Landlord to take into consideration both the business experience and the
financial condition of the entity that shall constitute its tenant after the
occurrence of any of (a) through (d) above, and Landlord may impose conditions
precedent to the issuance of its consent (e.g. delivery of a guarantee or other
collateral, whether in the form of a security deposit or
otherwise).  Notwithstanding the foregoing, Tenant may, however, assign this
Lease or sublease a portion of the Premises to a wholly-owned subsidiary, or, if
Tenant is no longer a public company, to the surviving entity after a change in
control or change of ownership of its stock or the sale of substantially all of
its assets, provided that such surviving entity has a tangible net worth that is
at least as equal to or higher than the greater of the tangible net worth of
Tenant as of the Effective Date, or the Tangible Net Worth of Tenant immediately
prior to the applicable transfer, provided that the successor assumes in writing
all of the liabilities and obligations of Tenant under this Lease and provided
that Tenant advises Landlord (and Landlord’s lender, if applicable), in writing,
in advance, delivering evidence of such satisfactory tangible net worth, and
otherwise complies with the succeeding provisions of this Section 8. For the
purpose of this Section 9 "Tangible Net Worth" shall mean the excess of the
value of tangible assets (i.e. assets excluding those which are intangible such
as goodwill, patents and trademarks) over liabilities. Notwithstanding anything
herein to the contrary, so long as Tenant is a publicly traded company there are
no restrictions on any changes in its control or ownership. In no event shall
any assignment or sublease ever release Tenant or any guarantor from any
obligation or liability hereunder; and in the case of any assignment, Landlord
shall retain all rights with respect to the Security.  Any purported assignment,
mortgage, transfer, pledge or sublease made without the prior written consent of
Landlord (and Landlord’s lender, if applicable) shall be absolutely null and
void.  No assignment of this Lease shall be effective and valid unless and until
the assignee executes and delivers to Landlord (and Landlord’s lender, if
applicable) any and all documentation reasonably required by Landlord (and
Landlord’s lender, if applicable) in order to evidence assignee’s assumption of
all obligations of Tenant hereunder.  Regardless of whether or not an assignee
or sublessee executes and delivers any documentation to Landlord pursuant to the
preceding sentence, any assignee or sublessee shall be deemed to have
automatically attorned to Landlord in the event of any termination of this
Lease.  If this Lease is assigned, or if the Premises (or any part thereof) are
sublet or used or occupied by anyone other than Tenant, whether or not in
violation of this Lease, Landlord or Agent may (without prejudice to, or waiver
of Landlord’s rights), collect Rent from the assignee, subtenant or occupant.
 
 
 

--------------------------------------------------------------------------------

 
9. COMPLIANCE WITH LAWS.
 
9.1 Compliance with Laws.  Landlord represents and warrants to Tenant that, upon
substantial completion of Landlord’s Work, the Premises shall be in conformance
with Laws such that an occupancy permit for the occupancy of a shell building
could be issued (it being acknowledged and agreed that Tenant shall be solely
responsible for causing completion of the remainder of the tenant improvement
work necessary for a full certificate of occupancy to be issued).  Tenant shall,
at its sole expense (regardless of the cost thereof), comply with all local,
state and federal laws, rules, regulations and requirements now or hereafter in
force and all judicial and administrative decisions in connection with the
enforcement thereof (collectively, “Laws”), pertaining to either or both of the
Premises and Tenant’s use and occupancy thereof, and including, but not limited
to, all Laws concerning or addressing matters of an environmental nature.  If
any license or permit is required for the conduct of Tenant’s business in the
Premises, Tenant, at its expense, shall procure such license prior to the
Commencement Date, and shall maintain such license or permit in good standing
throughout the Term.  Tenant shall give prompt notice to Landlord of any written
notice it receives of the alleged violation of any Law or requirement of any
governmental or administrative authority with respect to either or both of the
Premises and the use or occupation thereof.
 
9.2 Hazardous Materials.  If, at any time or from time to time during the Term
(or any extension thereof), any Hazardous Material (defined below) is generated,
transported, stored, used, treated or disposed of at, to, from, on or in either
or both of the Premises and the Property by, or as a result of any act or
omission of, any or all of Tenant and any or all of Tenant’s Parties (defined
below): (i) Tenant shall, at its own cost, at all times comply (and cause all
Tenant’s Parties to comply) with all Laws relating to Hazardous Materials, and
Tenant shall further, at its own cost, obtain and maintain in full force and
effect at all times all permits and other approvals required in connection
therewith; (ii) Tenant shall promptly provide Landlord or Agent with complete
copies of all communications, permits or agreements with, from or issued by any
governmental authority or agency (federal, state or local) or any private entity
relating in any way to the presence, release, threat of release, or placement of
Hazardous Materials on or in the Premises or any portion of the Property, or the
generation, transportation, storage, use, treatment, or disposal at, on, in or
from the Premises, of any Hazardous Materials; (iii) Landlord, Agent and their
respective agents and employees shall have the right to either or both (x) enter
the Premises and (y) conduct appropriate tests, at Tenant’s expense, for the
purposes of ascertaining Tenant’s compliance with all applicable Laws or permits
relating in any way to the generation, transport, storage, use, treatment,
disposal or presence of Hazardous Materials on, at, in or from all or any
portion of either or both of the Premises and the Property; and (iv) upon
written request by Landlord or Agent, Tenant shall cause to be performed, and
shall provide Landlord with the results of, reasonably appropriate tests of air,
water or soil to demonstrate that Tenant complies with all applicable Laws or
permits relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from all or
any portion of either or both of the Premises and the Property.  At Tenant’s
sole cost, Tenant will at all times during the Term (and at all times thereafter
that Tenant remains in possession of the Premises) take all reasonable measures
to prevent the release or discharge of Hazardous Materials at or from the
Premises, which measures shall include, but are not limited to, making regular
inspections of all areas, containers and apparatus in which Hazardous Materials
are stored, used, generated or otherwise present, and installing and maintaining
appropriate containment and secondary containment devices.  This Section 9.2
does not authorize the generation, transportation, storage, use, treatment or
disposal of any Hazardous Materials at, to, from, on or in the Premises in
contravention of this Section 9.2.  Tenant covenants to investigate, clean up
and otherwise remediate, at Tenant’s sole expense, any release of Hazardous
Materials caused, contributed to, or created by any or all of (A) Tenant and (B)
any or all of Tenant’s officers, directors, members, managers, partners,
invitees, agents, employees, contractors or representatives (collectively,
“Tenant’s Parties”) during the Term.  Such investigation and remediation shall
be performed only after Tenant has obtained Landlord’s prior written consent;
provided, however, that Tenant shall be entitled to respond (in a reasonably
appropriate manner) immediately to an emergency without first obtaining such
consent, if Tenant promptly thereafter delivers to Landlord written notice of
the emergency and the action taken to remedy it.  All remediation shall be
performed in strict compliance with Laws and to the reasonable satisfaction of
Landlord.  Tenant shall not enter into any settlement agreement, consent decree
or other compromise with respect to any claims relating to any Hazardous
Materials in any way connected to the Premises without first obtaining
Landlord’s written consent (which consent may be given or withheld in Landlord’s
sole, but reasonable, discretion) and affording Landlord the reasonable
opportunity to participate in any such proceedings.  As used herein, the term,
“Hazardous Materials,” shall mean any waste, material or substance (whether in
the form of liquids, solids or gases, and whether or not airborne) that is or
may be deemed to be or include a pesticide, petroleum, asbestos, polychlorinated
biphenyl, radioactive material, urea formaldehyde or any other pollutant or
contaminant that is or may be deemed to be hazardous, toxic, ignitable,
reactive, corrosive, dangerous, harmful or injurious, or that presents a risk to
public health or to the environment, and that is or becomes regulated by any
Law.  The undertakings, covenants and obligations imposed on Tenant under this
Section 9.2 shall survive the termination or expiration of this Lease.
 
 
 

--------------------------------------------------------------------------------

 
9.3 Landlord represents and warrants that, based solely on the results of a
Phase I Environmental Site Assessment dated April 8, 2014 and Phase II
Environmental Site Assessment dated April 14, 2014, prepared by Braun Intertec
Corporation, and the Petroleum Storage Tank Release Site File Closure
Confirmation dated June 6, 2014 prepared by the Minnesota Pollution Control
Agency (the foregoing, collectively, the “Reports”) on behalf of Landlord in
connection with Landlord's acquisition of the Property, Landlord is not aware of
any Hazardous Materials contamination on the Property except as expressly
identified in the Reports, and Landlord shall indemnify, defend and hold Tenant
harmless against any remediation costs actually incurred by Tenant (up to the
maximum amount of Landlord's interest in the Property as of the first date of
such Losses) as a result of any remediation order by any federal, state and/or
local environmental protection agency related to contamination in violation of
Laws existing on the Property prior to the Commencement Date or as a direct
result of Landlord's negligent, intentional or willful acts or omissions.
 
10. INSURANCE.
 
10.1 Insurance to be Maintained by Landlord.  Landlord shall maintain:  (a) a
commercial property insurance policy covering the Property (at its full
replacement cost), but excluding Tenant’s personal property; (b) commercial
general liability insurance covering Landlord for claims arising out of
liability for bodily injury, death, personal injury, advertising injury and
property damage occurring in and about the Property and otherwise resulting from
any acts and operations of Landlord, its agents and employees; (c)  business
income/rental value insurance; and (d) any other insurance coverage deemed
appropriate by Landlord or required by Landlord’s lender.  All of the coverages
described in (a) through (d) shall be determined from time to time by Landlord,
in its sole discretion.  All insurance maintained by Landlord shall be in
addition to and not in lieu of the insurance required to be maintained by the
Tenant.
 
10.2 Insurance to be Maintained by Tenant.  Tenant shall purchase, at its own
expense, and keep in force at all times from and after the date of this Lease,
the policies of insurance set forth below (collectively, “Tenant’s
Policies”).  All Tenant’s Policies shall (a) be issued by an insurance company
with a Best’s rating/financial size category of A/VIII or better and otherwise
reasonably acceptable to Landlord and shall be licensed to do business in the
state in which the Property is located; (b) provide for deductible amounts that
are reasonably acceptable to Landlord (and its lender, if applicable) and (c)
otherwise be in such form, and include such coverages, as Landlord may
reasonably require.  The Tenant’s Policies described in (i) and (ii) below shall
(1) provide coverage on an occurrence basis; (2) name Landlord (and its lender,
if applicable) as an additional insured; (3) provide coverage, to the extent
insurable, for the indemnity obligations of Tenant under this Lease; (4) contain
a separation of insured parties provision; (5) be primary, not contributing
with, and not in excess of, coverage that Landlord may carry; and (6) provide
coverage with no exclusion for a pollution incident arising from a hostile
fire.  Certified copies of Tenant’s Policies (or, at Landlord’s option,
Certificates of Insurance and applicable endorsements, including, without
limitation, an "Additional Insured Managers or Landlords of Premises"
endorsement) shall be delivered to Landlord prior to the Commencement Date and
renewals thereof shall be delivered to Landlord’s notice addresses prior to the
applicable expiration date of each Tenant’s Policy or as soon as reasonably
practicable.  In the event that Tenant fails, at any time or from time to time,
to comply with the requirements of the preceding sentence, Landlord may (x)
order such insurance and charge the cost thereof to Tenant, which amount shall
be payable by Tenant to Landlord upon demand, as Additional Rent or (y) impose
on Tenant, as Additional Rent, a monthly delinquency fee, for each month during
which Tenant fails to comply with the foregoing obligation, in an amount equal
to five percent (5%) of the Base Rent then in effect.  Tenant shall give prompt
notice to Landlord and Agent of any bodily injury, death, personal injury,
advertising injury or property damage occurring in and about the
Property.  Tenant shall provide written notice to Landlord in accordance with
Section 24.2 below prior to the cancelation or material modification of any of
Tenant’s Policies.
 
 
 

--------------------------------------------------------------------------------

 
Tenant shall purchase and maintain, throughout the Term, a Tenant’s Policy(ies)
of (i) commercial general liability insurance, including personal injury and
property damage, in the amount of not less than $2,000,000.00 per occurrence,
and $5,000,000.00 annual general aggregate, per location (these limits may be
achieved by a combination of a primary policy and an excess or umbrella
liability policy); (ii) business auto liability insurance covering Tenant,
against any personal injuries or deaths of persons and property damage based
upon or arising out of the ownership, use, occupancy or maintenance of a motor
vehicle at the Premises and all areas appurtenant thereto in the amount of not
less than $1,000,000, combined single limit; (iii) commercial property insurance
covering Tenant’s personal property (at its full replacement cost); (iv)
workers’ compensation insurance per the applicable state statutes covering all
employees of Tenant ; and (v) if Tenant handles, stores or utilizes Hazardous
Materials in its business operations, pollution legal liability insurance with
limits acceptable to Landlord.
 
10.3 Waiver of Subrogation.  Notwithstanding anything to the contrary in this
Lease, Landlord and Tenant mutually waive their respective rights of recovery
against each other and each other’s officers, directors, constituent partners,
members, agents and employees, and Tenant further waives such rights against (a)
each lessor under any ground or underlying lease encumbering the Property and
(b) each lender under any mortgage or deed of trust or other lien encumbering
the Property (or any portion thereof or interest therein), for any Losses
(defined in Section 17.2 below) to the extent any such Losses are insured
against or required to be insured against under this Lease; including, but not
limited to, Losses, deductibles or self-insured retentions covered by Landlord’s
or Tenant’s policies described above.  This provision is intended to waive,
fully and for the benefit of each party to this Lease, any and all rights and
claims that might give rise to a right of subrogation by any insurance
carrier.  Each party shall cause its respective insurance policy(ies) to be
endorsed to evidence compliance with such waiver .
 
11. ALTERATIONS.
 
Tenant may, from time to time, at its expense, make alterations or improvements
in and to the Premises (hereinafter collectively referred to as “Alterations”),
provided that Tenant first obtains the written consent of Landlord, except that
Tenant does not have to request Landlord’s consent for any Alterations that are
purely cosmetic and non-structural, and cost less than $50,000.00 per
project.  All of the following shall apply with respect to all Alterations:  (a)
the Alterations are non-structural and the structural integrity of the Property
shall not be affected; (b) the Alterations are to the interior of the Premises;
(c) the proper functioning of the mechanical, electrical, heating, ventilating,
air-conditioning (“HVAC”), sanitary and other service systems of the Property
shall not be affected and the usage of such systems by Tenant shall not be
increased; and (d) Tenant shall have appropriate insurance coverage, reasonably
satisfactory to Landlord, regarding the performance and installation of the
Alterations.  Additionally, before proceeding with any Alterations, Tenant shall
(i) at Tenant’s expense, obtain all necessary governmental permits and
certificates for the commencement and prosecution of Alterations; (ii) if
Landlord’s consent is required for the planned Alteration, submit to Landlord,
for its written approval, working drawings, plans and specifications and all
permits for the work to be done and Tenant shall not proceed with such
Alterations until it has received Landlord’s approval (if required); and (iii)
cause those contractors, materialmen and suppliers engaged to perform the
Alterations to deliver to Landlord certificates of insurance (in a form
reasonably acceptable to Landlord) evidencing policies of commercial general
liability insurance and workers’ compensation insurance.  Such insurance
policies shall satisfy all obligations imposed under Section 10.2.  Tenant shall
cause the Alterations to be performed in compliance with all applicable permits,
Laws and requirements of public authorities, and with Landlord’s reasonable
rules and regulations or any other restrictions that Landlord may impose on the
Alterations.  Tenant shall cause the Alterations to be diligently performed in a
good and workmanlike manner, using new materials and equipment at least equal in
quality and class to the standards for the Property established by
Landlord.  With respect to any and all Alterations for which Landlord’s consent
is required, Tenant shall provide Landlord with “as built” plans (upon
completion), copies of all construction contracts, governmental permits and
certificates and proof of payment for all labor and materials, including,
without limitation, copies of paid invoices and final lien waivers.  If
Landlord’s consent to any Alterations is required, and Landlord provides that
consent, then at the time Landlord so consents, Landlord shall also advise
Tenant whether or not Landlord shall require that Tenant remove such Alterations
at the expiration or termination of this Lease.  If Landlord requires Tenant to
remove the Alterations, then, during the remainder of the Term, Tenant shall be
responsible for the maintenance of appropriate commercial property insurance
(pursuant to Section 10.2) therefor; however, if Landlord shall not require that
Tenant remove the Alterations, such Alterations shall constitute Landlord’s
Property (defined below) and Landlord shall be responsible for the insurance
thereof, pursuant to Section 10.2.  Landlord shall not charge Tenant any
oversight, management, administrative or other fee for any Alterations or
approvals of Alterations.
 
 
 

--------------------------------------------------------------------------------

 
12. LANDLORD’S AND TENANT’S PROPERTY.
 
All fixtures, machinery, equipment, improvements and appurtenances attached to,
or built into, the Premises at the commencement of, or during the Term, whether
or not placed there by or at the expense of Tenant, shall become and remain a
part of the Premises; shall be deemed the property of Landlord (the “Landlord’s
Property”), without compensation or credit to Tenant; and shall not be removed
by Tenant at the Expiration Date unless Landlord requires their removal
(including, but not limited to, Alterations pursuant to Section 11).  In
addition to the immediately preceding sentence, for purposes of this Lease, any
references to “Tenant’s Property” shall mean any property for which Tenant has
itself paid or manufactured, together with any machinery and equipment for which
Tenant has paid and that is located in the Premises.  In no event shall Tenant
remove any of the following materials or equipment without Landlord’s prior
written consent (which consent may be given or withheld in Landlord’s sole
discretion):  any power wiring or power panels, lighting or lighting fixtures,
wall or window coverings, carpets or other floor coverings, heaters, air
conditioners or any other HVAC equipment, fencing or security gates, or other
similar building operating equipment and decorations.  At or before the
Expiration Date, or the date of any earlier termination, Tenant, at its expense,
shall remove from the Premises all of Tenant’s Property and any Alterations that
Landlord requires be removed pursuant to Section 11, and Tenant shall repair (to
Landlord’s reasonable satisfaction) any damage to the Premises or the Property
resulting from either or both of such installation and removal.  Any other items
of Tenant’s Property that remain in the Premises after the Expiration Date, or
following an earlier termination date, may, at the option of Landlord, be deemed
to have been abandoned, and in such case, such items of Tenant’s Property may be
retained by Landlord as its property or be disposed of by Landlord, in
Landlord’s sole and absolute discretion and without accountability, at Tenant’s
expense.
 
13. REPAIRS AND MAINTENANCE.
 
13.1 Tenant Repairs and Maintenance.
 
13.1.1 Tenant Responsibilities.  Subject to Landlord’s obligation to complete
the Landlord’s Work, except for events of damage, destruction or casualty to the
Premises or Property (which are addressed in Section 18), throughout the Term,
Tenant shall, at its sole cost and expense:  (i) both (x) maintain and preserve,
in a good and safe condition, repair and appearance (the “Required Condition”),
and (y) perform any and all repairs and replacements required in order to so
maintain and preserve, in the Required Condition, the Premises and the fixtures
and appurtenances therein (including, but not limited to, the Premises’ plumbing
and HVAC systems, all doors, overhead or otherwise, glass and levelers located
in the Premises or otherwise available in the Property for Tenant’s sole use;
and excluding, however, only those specific components of the Premises for which
Landlord is expressly responsible under Section 13.1.4); and (ii) except to the
extent Landlord elects to repair and maintain the HVAC systems as part of
General Maintenance Services, maintain, in full force and effect, a preventative
maintenance and service contract with a reputable service provider for quarterly
maintenance of the HVAC systems of the Premises (the “HVAC Maintenance
Contract”).  In addition to Tenant’s obligations under (i) and (ii) above,
Tenant shall also be responsible for all costs and expenses incurred to perform
any and all repairs and replacements (whether structural or non-structural;
interior or exterior; and ordinary or extraordinary), in and to the Premises and
the Property and the facilities and systems thereof, if and to the extent that
the need for such repairs or replacements arises directly or indirectly from any
act, omission, misuse, or neglect of any or all of Tenant, any of its
subtenants, any Tenant’s Parties, or others entering into, or utilizing, all or
any portion of the Premises for any reason or purpose whatsoever, including, but
not limited to (a) the performance or existence of any Alterations, (b) the
installation, use or operation of Tenant’s Property in the Premises; and (c) the
moving of Tenant’s Property in or out of the Property (collectively,
“Tenant-Related Repairs”).  All such repairs or replacements required under this
Section 13.1.1 shall be subject to the supervision and control of Landlord, and
all repairs and replacements shall be made with materials of equal or better
quality than the items being repaired or replaced.
 
 
 

--------------------------------------------------------------------------------

 
13.1.2 General Maintenance Services.  Notwithstanding any of the foregoing,
however, from time to time during the Term, Landlord may elect, in its sole
discretion and by delivery of written notice to Tenant, to perform on behalf of
Tenant, all or some portion of the repairs, maintenance, restoration and
replacement in and to the Premises required to be performed by Tenant under this
Lease (any such repairs, maintenance, restoration and/or replacement activities
that Landlord elects to perform on behalf of Tenant are herein collectively
referred to as “General Maintenance Services”).  Tenant shall reimburse Landlord
for the cost or value of all General Maintenance Services provided by Landlord
as Additional Rent, simultaneously with the payment of Operating Expenses as
part of Estimated Additional Rent (on a monthly estimated basis subject to
annual reconciliation, as described in Section 3.3 above).  Unless and until
Landlord affirmatively elects to provide General Maintenance Services, nothing
contained herein shall be construed to obligate Landlord to perform any General
Maintenance Services or, except as otherwise expressly provided in Section
13.1.4, to repair, maintain, restore or replace any portion of the
Premises.  Landlord may from time to time, in its sole discretion, (x) reduce or
expand the scope of the General Maintenance Services that Landlord has elected
to provide or (y) revoke its election to provide any or all of the General
Maintenance Services, in either event, upon delivery of not less than thirty
(30) days’ prior written notice to Tenant.
 
13.1.3 HVAC Maintenance Contract.  Tenant shall also maintain, in full force and
effect, a preventative maintenance and service contract with a reputable, fully
licensed  and insured/bonded third-party service provider for maintenance of the
HVAC systems of the Premises (the “HVAC Maintenance Contract”).  The terms and
provisions of any HVAC Maintenance Contract shall require that the service
provider maintain the Premises’ HVAC system in accordance with the
manufacturer’s recommendations and be reasonably acceptable to Landlord and
shall otherwise in accordance with normal, customary and reasonable practices in
the geographic area in which the Premises is located and for HVAC systems
comparable to the Premises’ HVAC system, but not less than quarterly
preventative maintenance visits.  If Landlord does not elect to repair and
maintain the HVAC systems as part of General Maintenance Services, or revokes
such election at any time after having made such election, then, within 30 days
following either (a) the Commencement Date or (b) the date on which Landlord
advises Tenant that Landlord will no longer provide General Maintenance Services
for the HVAC system, whichever date is applicable, Tenant shall procure and
deliver to Landlord the HVAC Maintenance Contract.  Thereafter, Tenant shall
provide to Landlord a copy of renewals or replacements of such HVAC Maintenance
Contract no later than 30 days prior to the then-applicable expiry date of the
existing HVAC Maintenance Contract.  If Tenant fails to timely deliver to
Landlord the HVAC Maintenance Contract (or any applicable renewal or replacement
thereof), then Landlord shall have the right to contract directly for the
periodic maintenance of the HVAC systems in the Premises and to charge the cost
thereof back to Tenant as Additional Rent.
 
13.1.4 Landlord Repairs.  Landlord shall repair, replace and restore the (a)
foundation, exterior and interior load-bearing walls, roof structure and roof
covering of the Property and (b) the Common Areas; provided, however, that in
the case of both (a) and (b):  (i) all costs and expenses so incurred by
Landlord to repair, replace and restore the above items shall constitute
Operating Expenses; provided, however, that with respect to any costs incurred
in the replacement context, those costs shall not constitute an Operating
Expense except to the extent that such costs so qualify under Section 3.1.1(v);
and (ii) notwithstanding (i) above, in the event that any such repair,
replacement or restoration is a Tenant-Related Repair, then Tenant shall be
required to reimburse Landlord for all costs and expenses that Landlord incurs
in order to perform such Tenant-Related Repair, and such reimbursement shall be
paid, in full, within ten (10) days after Landlord’s delivery of demand
therefor.
 
14. UTILITIES.
 
Tenant shall purchase all utility services and shall provide for scavenger,
cleaning and extermination services.  As provided in Section 3.1.1. above,
utility charges may be included within Operating Expenses; nevertheless, at
Landlord’s election or with Landlord’s consent, (a) Tenant may pay the utility
charges for its Premises directly to the utility or municipality providing such
service, and in that event all charges shall be paid by Tenant before they
become delinquent; and (b) Landlord may directly bill Tenant for Tenant’s
Proportionate Share of utility expenses when and as such expenses are
incurred.  Tenant shall be solely responsible for the repair and maintenance of
any meters necessary in connection with such utility services to the
Premises.  Tenant’s use of electrical energy in the Premises shall not, at any
time, exceed the capacity of either or both of (x) any of the electrical
conductors and equipment in or otherwise servicing the Premises; and (y) the
HVAC systems of either or both of the Premises and the Property.
 
 
 

--------------------------------------------------------------------------------

 
If Landlord is required by law to perform energy benchmarking of the Premises,
Tenant hereby authorizes Landlord to obtain information, from time to time
throughout the Term, regarding Tenant's utility and energy usage at the Premises
directly from the applicable utility providers and Tenant shall execute, within
five (5) days of Landlord's request, any additional documentation required by
any applicable utility provider evidencing such authorization.  Further,
throughout the Term, (i) within five (5) days of Landlord's request, Tenant
shall provide to Landlord all requested information regarding Tenant's
utility, energy and space usage at the Premises, and (ii) upon Landlord's
delivery to Tenant of written request, Tenant shall deliver to Landlord copies
of its utilities bills for the immediately preceding twelve (12) calendar
months.
 
15. INVOLUNTARY CESSATION OF SERVICES.
 
Landlord reserves the right, without any liability to Tenant and without
affecting Tenant’s covenants and obligations hereunder, to stop service of any
or all of the HVAC, electric, sanitary, elevator (if any), and other systems
serving the Premises, or to stop any other services required by Landlord under
this Lease, whenever and for so long as may be necessary by reason of (i)
accidents, emergencies, strikes, or the making of repairs or changes which
Landlord or Agent, in good faith, deems necessary or (ii) any other cause beyond
Landlord’s reasonable control.  Further, it is also understood and agreed that
Landlord or Agent shall have no liability or responsibility for a cessation of
services to the Premises or to the Property that occurs as a result of causes
beyond Landlord’s or Agent’s reasonable control.  No such interruption of
service shall be deemed an eviction or disturbance of Tenant’s use and
possession of the Premises or any part thereof, or render Landlord or Agent
liable to Tenant for damages, or relieve Tenant from performance of Tenant’s
obligations under this Lease, including, but not limited to, the obligation to
pay Rent; provided, however, that if any interruption of services persists for a
period in excess of five (5) consecutive business days Tenant shall, as Tenant’s
sole remedy, be entitled to a proportionate abatement of Rent to the extent, if
any, of any actual loss of use of the Premises by Tenant.
 
16. LANDLORD’S RIGHTS.
 
Landlord, Agent and their respective agents, employees and representatives shall
have the right to enter and/or pass through the Premises at any time or times
upon reasonable prior notice (except in the event of emergency):  (a) to examine
and inspect the Premises and to show them to actual and prospective lenders,
prospective purchasers or mortgagees of the Property or providers of capital to
Landlord and its affiliates; and in connection with the foregoing, to install a
sign at or on the Property to advertise the Property for lease or sale; (b) to
make such repairs, alterations, additions and improvements in or to all or any
portion of either or both of the Premises and the Property, or the Property’s
facilities and equipment as Landlord is required or desires to make.  During the
period of six (6) months prior to the Expiration Date (or at any time, if Tenant
has vacated or abandoned the Premises or is otherwise in default under this
Lease), Landlord and its agents may exhibit the Premises to prospective
tenants.  Additionally, Landlord and Agent shall have the following rights with
respect to the Premises, exercisable without notice to Tenant, without liability
to Tenant, and without being deemed an eviction or disturbance of Tenant’s use
or possession of the Premises or giving rise to any claim for setoff or
abatement of Rent:  (i) to have pass keys, access cards, or both, to the
Premises; and (ii) to decorate, remodel, repair, alter or otherwise prepare the
Premises for reoccupancy at any time after Tenant vacates or abandons the
Premises for more than sixty (60) consecutive days or without notice to Landlord
of Tenant’s intention to reoccupy the Premises.
 
17. NON-LIABILITY AND INDEMNIFICATION; FORCE MAJEURE.
 
17.1 Non-Liability.  Subject to Landlord’s indemnity under Section 17.3, none of
the Landlord Indemnified Parties (defined below) shall be liable to Tenant for
any Loss to Tenant or to any other person, or to its or their property,
irrespective of the cause of such Loss.  In the event that Landlord’s indemnity
under Section 17.3 is applicable, it shall apply only as and to the specific
extent expressly provided in Section 17.3.  Further, none of the Landlord
Indemnified Parties shall be liable to Tenant (a) for any damage caused by other
tenants or persons in, upon or about the Property, or caused by operations in
construction of any public or quasi-public work; (b) with respect to matters for
which Landlord is liable, for consequential, punitive or indirect damages,
including those purportedly arising out of any loss of use of the Premises or
any equipment or facilities therein by Tenant or any person claiming through or
under Tenant; (c) for any defect in the Premises or the Property; or (d) for
injury or damage to person or property caused by fire, or theft, or resulting
from the operation of heating or air conditioning or lighting apparatus, or from
falling plaster, or from steam, gas, electricity, water, rain, snow, ice, or
dampness, that may leak or flow from any part of the Property, or from the
pipes, appliances or plumbing work of the same.
 
 
 

--------------------------------------------------------------------------------

 
17.2 Tenant Indemnification.  Except in the event of, and to the extent of,
Landlord’s gross negligence, sole negligence or willful misconduct, Tenant
hereby indemnifies, defends, and holds Landlord, Agent, Landlord’s members and
their respective affiliates, owners, partners, members, directors, officers,
agents and employees (collectively, “Landlord Indemnified Parties”) harmless
from and against any and all Losses (defined below) arising from or in
connection with any or all of:  (a) the conduct or management of either or both
the Property and the Premises or any business therein, or any work or
Alterations done, or any condition created by any or all of Tenant and Tenant’s
Parties in or about the Premises during the Term or during the period of time,
if any, prior to the Commencement Date that Tenant has possession of, or is
given access to, the Premises; (b) any act, omission or negligence of any or all
of Tenant and Tenant’s Parties; (c) any accident, injury or damage whatsoever
occurring in, at or upon either or both of the Property and the Premises and
caused by any or all of Tenant and Tenant’s Parties.  Tenant also indemnifies,
defends, and holds the Landlord Indemnified Parties harmless from and against
any and all Losses arising from or in connection with any or all of:  (i) any
breach by Tenant of any or all of its warranties, representations and covenants
under this Lease; (ii) any actions necessary to protect Landlord’s interest
under this Lease in a bankruptcy proceeding or other proceeding under the
Bankruptcy Code; (iii) the creation or existence of any Hazardous Materials in,
at, on or under the Premises or the Property, if and to the extent brought to
the Premises or the Property or caused by Tenant or any party within Tenant’s
control; and (iv) any violation or alleged violation by any or all of Tenant and
Tenant’s Parties of any Law.  The obligations of Tenant in the two prior
sentences are referred to collectively as “Tenant’s Indemnified Matters.”  In
case any action or proceeding is brought against any or all of Landlord and the
Landlord Indemnified Parties by reason of any of Tenant’s Indemnified Matters,
Tenant, upon notice from any or all of Landlord, Agent or any Superior Party
(defined below), shall resist and defend such action or proceeding by counsel
reasonably satisfactory to, or selected by, Landlord.  The term “Losses” shall
mean all claims, demands, expenses, actions, judgments, damages (actual, but
except in connection with third party tort claims, not indirect, special,
consequential, or punitive), penalties, fines, liabilities, losses of every kind
and nature, suits, administrative proceedings, costs and fees, including,
without limitation, attorneys’ and consultants’ reasonable fees and expenses,
and the costs of cleanup, remediation, removal and restoration, that are in any
way related to any matter covered by the foregoing indemnity.  The provisions of
this Section 18.2 shall survive the expiration or termination of this Lease.
 
17.3 Landlord Indemnification and Limitation of Landlord’s Liability.  Landlord
hereby indemnifies, defends and holds Tenant harmless from and against any and
all Losses actually suffered or incurred by Tenant as the sole and direct result
of any negligent, willful or intentional acts or omissions of any Landlord
Indemnified Party.  Notwithstanding anything to the contrary set forth in this
Lease, however, in all events and under all circumstances, the liability of
Landlord to Tenant, whether under this Section 17.3 or any other provision of
this Lease, shall be limited to the interest of Landlord in the Property, and
Tenant agrees to look solely to Landlord’s interest in the Property for the
recovery of any judgment or award against Landlord, it being intended that
Landlord shall not be personally liable for any judgment or deficiency.  The
provisions of this Section 17.3 shall survive the expiration or termination of
this Lease.
 
17.4 Force Majeure.  Each of the obligations of Tenant (except the obligation to
pay Rent and the obligation to maintain insurance, and provide evidence thereof,
in accordance with Section 10.2) and each of the obligations of Landlord, shall
be excused, and neither Landlord nor Tenant shall have any liability whatsoever
to the other, to the extent that any failure to perform, or delay in performing
such obligation arises out of either or both of (a) any labor dispute,
governmental preemption of property in connection with a public emergency or
shortages of fuel, supplies, or labor, or any other cause, whether similar or
dissimilar, beyond Landlord’s or Tenant’s, as the case may be, reasonable
control; or (b) any failure or defect in the supply, quantity or character of
utilities furnished to the Premises, or by reason of any requirement, act or
omission of any public utility or others serving the Property, beyond Landlord’s
or Tenant’s, as the case may be, reasonable control.
 
18. DAMAGE OR DESTRUCTION.
 
18.1 Notification and Repair; Rent Abatement.  Tenant shall give prompt notice
to Landlord and Agent of (a) any fire or other casualty to the Premises or the
Property, and (b) any damage to, or defect in, any part or appurtenance of the
Property’s sanitary, electrical, HVAC, elevator or other systems located in or
passing through the Premises or any part thereof.  In the event that, as a
result of Tenant’s failure to promptly notify Landlord pursuant to the preceding
sentence, Landlord’s insurance coverage is compromised or adversely affected,
then Tenant is and shall be responsible for the payment to Landlord of any
insurance proceeds that Landlord’s insurer fails or refuses to pay to Landlord
as a result of the delayed notification.  Subject to the provisions of Section
18.2 below, if either or both of the Property and the Premises is damaged by
fire or other insured casualty, Landlord shall repair (or cause Agent to repair)
the damage and restore and rebuild the Property and/or the Premises (except
Tenant’s Property) with reasonable dispatch after the adjustment of the
insurance proceeds attributable to such damage.  Landlord (or Agent, as the case
may be) shall use its diligent and good faith efforts to make such repair or
restoration promptly and in such manner as not to unreasonably interfere with
Tenant’s use and occupancy of the Premises, but Landlord or Agent shall not be
required to do such repair or restoration work except during normal business
hours of business days.  If (i) the Property is damaged by fire or other
casualty thereby causing the Premises to be inaccessible or (ii) the Premises
are partially damaged by fire or other casualty, the Rent shall be
proportionally abated to the extent of any actual loss of use of the Premises by
Tenant.
 
 
 

--------------------------------------------------------------------------------

 
18.2 Total Destruction.  If the Property or the Premises shall be totally
destroyed by fire or other casualty, or if the Property shall be so damaged by
fire or other casualty that (in the reasonable opinion of a reputable contractor
or architect designated by Landlord):  (i) its repair or restoration of the
Premises requires more than one (1) year, or (ii) such repair or restoration
requires the expenditure of more than eighty percent (80%) of the full insurable
value of the Premises on file with Landlord’s insurer immediately prior to the
casualty, Landlord and Tenant shall each have the option to terminate this Lease
(by so advising the other, in writing) within ten (10) days after said
contractor or architect delivers written notice of its opinion to Landlord and
Tenant, but in all events prior to the commencement of any restoration of the
Premises or the Property by Landlord.  Additionally, if the damage (x) is less
than the amount stated in (ii) above, but more than ten percent (10%) of the
full insurable value of the Property; and (y) occurs during the last two years
of Lease Term, then Landlord, but not Tenant, shall have the option to terminate
this Lease pursuant to the notice and within the time period established
pursuant to the immediately preceding sentence; provided that if the damage is
less than the amount stated in (ii) above but more than ten percent of the full
insurable value of the Property and occurs during the last year of the Lease
Term, then Tenant shall also have the option to terminate this Lease pursuant to
the notice and within the time period established pursuant to the immediately
preceding sentence.  In the event of a termination pursuant to either of the
preceding two (2) sentences, the termination shall be effective as of the date
upon which either Landlord or Tenant, as the case may be, receives timely
written notice from the other terminating this Lease pursuant to the preceding
two (2) sentences.  If neither Landlord nor Tenant timely delivers a termination
notice, this Lease shall remain in full force and effect.  Notwithstanding the
foregoing, if (A) any holder of a mortgage or deed of trust encumbering the
Property or landlord pursuant to a ground lease encumbering the Property
(collectively, “Superior Parties”) or other party entitled to the insurance
proceeds fails to make such proceeds available to Landlord in an amount
sufficient for restoration of the Premises or the Property, or (B) the issuer of
any commercial property insurance policies on the Property fails to make
available to Landlord sufficient proceeds for restoration of the Premises or the
Property, then Landlord may, at Landlord’s sole option, terminate this Lease by
giving Tenant written notice to such effect within thirty (30) days after
Landlord receives notice from the Superior Party or insurance company, as the
case may be, that such proceeds shall not be made available, in which event the
termination of this Lease shall be effective as of the date Tenant receives
written notice from Landlord of Landlord’s election to terminate this
Lease.  Landlord shall have no liability to Tenant for, and Tenant shall not be
entitled to terminate this Lease by virtue of, any delays in completion of
repairs and restoration.  For purposes of this Section 18.2 only, “full
insurable value” shall mean replacement cost, less the cost of footings,
foundations and other structures below grade.
 
19. EMINENT DOMAIN.
 
If the whole, or any substantial (as reasonably determined by Landlord) portion,
of the Property is taken or condemned for any public use under any Law or by
right of eminent domain, or by private purchase in lieu thereof, and such taking
would prevent or materially interfere with the Permitted Use of the Premises,
this Lease shall terminate effective when the physical taking of said Premises
occurs.  If less than a substantial portion of the Property is so taken or
condemned, or if the taking or condemnation is temporary (regardless of the
portion of the Property affected), this Lease shall not terminate, but the Rent
payable hereunder shall be proportionally abated to the extent of any actual
loss of use of the Premises by Tenant.  Landlord shall be entitled to any and
all payment, income, rent or award, or any interest therein whatsoever, which
may be paid or made in connection with such a taking or conveyance, and Tenant
shall have no claim against Landlord for the value of any unexpired portion of
this Lease.  Notwithstanding the foregoing, any compensation specifically and
independently awarded to Tenant for loss of business or goodwill, or for
Tenant’s Property, shall be the property of Tenant.
 
 
 

--------------------------------------------------------------------------------

 
20. SURRENDER AND HOLDOVER.
 
On the last day of the Term, or upon any earlier termination of this Lease, or
upon any re-entry by Landlord upon the Premises:  (a) Tenant shall quit and
surrender the Premises to Landlord “broom-clean” (as defined by Exhibit E
attached hereto and incorporated herein by reference), and in a condition that
would reasonably be expected, with normal and customary use in accordance with
(i) prudent operating practices and (ii) the covenants and requirements imposed
under this Lease, subject only to ordinary wear and tear (as is attributable to
deterioration by reason of time and use, in spite of Tenant’s reasonable care),
and such damage or destruction as Landlord is required to repair or restore
under this Lease; (b) Tenant shall remove all of Tenant’s Property therefrom;
and (c) Tenant shall surrender to Landlord any and all keys, access cards,
computer codes or any other items used to access the Premises.  Landlord shall
be permitted to inspect the Premises in order to verify compliance with this
Section 20 at any time prior to (x) the Expiration Date, (y) the effective date
of any earlier termination of this Lease, or (z) the surrender date otherwise
agreed to in writing by Landlord and Tenant.  The obligations imposed under the
first sentence of this Section 20 shall survive the termination or expiration of
this Lease.  If Tenant remains in possession after the Expiration Date hereof or
after any earlier termination date of this Lease or of Tenant’s right to
possession:  (A)  Tenant shall be deemed a tenant-at-will;  (B) Tenant shall pay
150% of the aggregate of Base Rent last prevailing hereunder for the entire
calendar month, and also shall pay all actual damages sustained by Landlord,
directly by reason of Tenant’s remaining in possession after the expiration or
termination of this Lease;  (C) there shall be no renewal or extension of this
Lease by operation of law; and (iv) the tenancy-at-will may be terminated by
either party hereto upon 30 days’ prior written notice.  The provisions of this
Section 20 shall not constitute a waiver by Landlord of any re-entry rights of
Landlord provided hereunder or by law.
 
21. EVENTS OF DEFAULT.
 
21.1 Bankruptcy of Tenant.  It shall be a default by Tenant under this Lease
(“Default” or “Event of Default”) if Tenant makes an assignment for the benefit
of creditors, or files a voluntary petition under any state or federal
bankruptcy (including the United States Bankruptcy Code) or insolvency law, or
an involuntary petition is filed against Tenant under any state or federal
bankruptcy (including the United States Bankruptcy Code) or insolvency law that
is not dismissed within ninety (90) days after filing, or whenever a receiver of
Tenant or of or for the property of Tenant shall be appointed, or Tenant admits
it is insolvent or is not able to pay its debts as they mature.
 
21.2 Default Provisions.  In addition to any Default arising under Section 21.1
above, each of the following shall constitute a Default:  (a) if Tenant fails to
pay Rent or any other payment when due hereunder within five (5) days after
written notice from Landlord of such failure to pay on the due date; provided,
however, that if in any consecutive twelve (12) month period, Tenant shall, on
two (2) separate occasions, fail to pay any installment of Rent on the date such
installment of Rent is due, then, on the third such occasion and on each
occasion thereafter on which Tenant shall fail to pay an installment of Rent on
the date such installment of Rent is due, Landlord shall be relieved from any
obligation to provide notice to Tenant, and Tenant shall then no longer have a
five day period in which to cure any such failure; (b) if Tenant fails, whether
by action or inaction, to timely comply with, or satisfy, any or all of the
obligations imposed on Tenant under this Lease (other than the obligation to pay
Rent) for a period of thirty (30) days after Landlord’s delivery to Tenant of
written notice of such default under this Section 21.2(b); provided, however,
that if the default cannot, by its nature, be cured within such thirty (30) day
period, but Tenant commences and diligently pursues a cure of such default
promptly within the initial thirty (30) day cure period, then Landlord shall not
exercise its remedies under Section 22 unless such default remains uncured for
more than ninety (90) days after the initial delivery of Landlord’s original
default notice; and, at Landlord’s election, and (c) it shall be an automatic
Event of Default under this Lease (for which no notice or cure period shall be
required) in the event that (i) Tenant transfers all of some portion of its
assets to another  party, regardless of  a.) the nature of the assets and b.)
whether that transferee is an affiliate of Tenant or an unrelated third party,
and (ii) as a result (directly or indirectly) of such transfer, Tenant no longer
has sufficient assets to permit Tenant to timely and fully satisfy the
obligations (monetary or otherwise) imposed on it under this Lease.
 
 
 

--------------------------------------------------------------------------------

 
22. RIGHTS AND REMEDIES.
 
22.1 Landlord’s Cure Rights Upon Default of Tenant.  If a Default occurs, then
Landlord may (but shall not be obligated to) cure or remedy the Default for the
account of, and at the expense of, Tenant, but without waiving such Default.
 
22.2 Landlord’s Remedies.  In the event of any Default by Tenant under this
Lease, Landlord, at its option, may, in addition to any and all other rights and
remedies provided in this Lease or otherwise at law or in equity, do or perform
any or all of the following:
 
22.2.1 Terminate this Lease and/or Terminate Tenant’s right to possession of the
Premises by any lawful means, in which case this Lease shall terminate and
Tenant shall immediately surrender possession to Landlord.  In such event,
Landlord shall be entitled to recover from Tenant all of:  (i) the unpaid Rent
that is accrued and unpaid as of the date on which this Lease is terminated;
(ii) the worth, at the time of award, of the amount by which (x) the unpaid Rent
that would otherwise be due and payable under this Lease (had this Lease not
been terminated) for the period of time from the date on which this Lease is
terminated through the Expiration Date exceeds (y) the amount of such rental
loss that the Tenant proves could have been reasonably avoided; and (iii) any
other amount necessary to compensate Landlord for all the detriment proximately
caused by the Tenant’s failure to perform its obligations under this Lease or
which, in the ordinary course of events, would be likely to result therefrom,
including but not limited to, the cost of recovering possession of the Premises,
expenses of reletting, including renovation and alteration of the Premises,
reasonable attorneys’ fees, and that portion of any leasing commission paid by
Landlord in connection with this Lease applicable to the unexpired Term (as of
the date on which this Lease is terminated).  The worth, at the time of award,
of the amount referred to in provision (ii) of the immediately preceding
sentence shall be computed by discounting such amount at the current yield, as
of the date on which this Lease is terminated under this Section 22.2.1, on
United States Treasury Bills having a maturity date closest to the stated
Expiration Date of this Lease, plus one percent per annum.  Efforts by Landlord
to mitigate damages caused by Tenant’s Default shall not waive Landlord’s right
to recover damages under this Section 22.2.1.  If this Lease is terminated
through any unlawful entry and detainer action, Landlord shall have the right to
recover in such proceeding any unpaid Rent and damages as are recoverable in
such action, or Landlord may reserve the right to recover all or any part of
such Rent and damages in a separate suit; or
 
22.2.2 Continue the Lease and either (a) continue Tenant’s right to possession
or (b) terminate Tenant’s right to possession and in the case of either (a) or
(b), recover the Rent as it becomes due.  Acts of maintenance, efforts to relet,
and/or the appointment of a receiver to protect the Landlord’s interests shall
not constitute a termination of the Tenant’s right to possession; or
 
22.2.3 Pursue any other remedy now or hereafter available under the laws of the
state in which the Premises are located.
 
22.2.4 Without limitation of any of Landlord’s rights in the event of a Default
by Tenant, Landlord may also exercise its rights and remedies with respect to
any Security under Section 4.4 above.
 
Any and all of Tenant’s Property that may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law may be handled,
removed or stored by Landlord at the sole risk, cost and expense of Tenant, and
in no event or circumstance shall Landlord be responsible for the value,
preservation or safekeeping thereof.  Tenant shall pay to Landlord, upon demand,
any and all expenses incurred in such removal and all storage charges for such
Tenant’s Property so long as the same shall be in Landlord’s possession or under
Landlord’s control.  Any Tenant’s Property not removed from the Premises as of
the Expiration Date or any other earlier date on which this Lease is terminated
shall be conclusively presumed to have been conveyed by Tenant to Landlord under
this Lease as in a bill of sale, without further payment or credit by Landlord
to Tenant.  Neither expiration or termination of this Lease, nor the termination
of Tenant’s right to possession, shall relieve Tenant from its liability under
the indemnity provisions of this Lease.
 
22.3 Additional Rights of Landlord.  All sums advanced by Landlord or Agent on
account of Tenant under this Section, or pursuant to any other provision of this
Lease, and all Base Rent and Additional Rent, if delinquent or not paid by
Tenant and received by Landlord when due hereunder, shall bear interest
(“Default Interest”) at the rate of five percent (5%) per annum above the
“prime” or “reference” or “base” rate (on a per annum basis) of interest
publicly announced as such, from time to time, by the JPMorgan Chase Bank, NA,
or its successor, from the due date thereof until paid, and such interest shall
be and constitute Additional Rent and be due and payable upon Landlord’s or
Agent’s submission of an invoice therefor.  The various rights, remedies and
elections of Landlord reserved, expressed or contained herein are cumulative and
no one of them shall be deemed to be exclusive of the others or of such other
rights, remedies, options or elections as are now or may hereafter be conferred
upon Landlord by law.
 
 
 

--------------------------------------------------------------------------------

 
22.4 Event of Bankruptcy.  In addition to, and in no way limiting the other
remedies set forth herein, Landlord and Tenant agree that if Tenant ever becomes
the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then:  (a) “adequate assurance of future
performance” by Tenant pursuant to Bankruptcy Code Section 365 will include (but
not be limited to) payment of an additional/new security deposit in the amount
of three times the then current Base Rent payable hereunder; (b) any person or
entity to which this Lease is assigned, pursuant to the provisions of the
Bankruptcy Code, shall be deemed, without further act or deed, to have assumed
all of the obligations of Tenant arising under this Lease on and after the
effective date of such assignment, and any such assignee shall, upon demand by
Landlord, execute and deliver to Landlord an instrument confirming such
assumption of liability; (c) notwithstanding anything in this Lease to the
contrary, all amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated as “Rent”, shall constitute “rent”
for the purposes of Section 502(b)(6) of the Bankruptcy Code; and (d) if this
Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other considerations payable or otherwise
to be delivered to Landlord or Agent (including Base Rent, Additional Rent and
other amounts hereunder), shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the bankruptcy estate of
Tenant.  Any and all monies or other considerations constituting Landlord’s
property under the preceding sentence not paid or delivered to Landlord or Agent
shall be held in trust by Tenant or Tenant’s bankruptcy estate for the benefit
of Landlord and shall be promptly paid to or turned over to Landlord.
 
22.5 Sale of Premises.  Notwithstanding anything contained in this Lease to the
contrary, the sale of the Premises by Landlord shall not constitute Landlord’s
acceptance of Tenant’s abandonment of the Premises or rejection of the Lease or
in any way impair Landlord’s rights upon Tenant’s default, including, without
limitation, Landlord’s right to damages.
 
22.6 Landlord’s Default.  In the event that Landlord defaults in the observance
or performance of any term or condition required to be performed by Landlord
hereunder, Tenant, may elect either to (i) act to cure and remedy such default
hereunder by Landlord or (ii) commence an action in a court of competent
jurisdiction to compel performance by Landlord hereunder; provided, however,
that Tenant may not exercise either of such remedies without first providing
written notice of the alleged default to Landlord, setting forth with reasonable
specificity and detail the nature of such default, and thereafter permitting
Landlord a thirty (30) day period to cure such default (which cure period may be
extended if Landlord is diligently pursuing performance of the applicable cure,
but such cure is not completed within the 30 day period).  Upon expiration of
Landlord’s cure period, Tenant shall deliver written notice to Landlord advising
of Tenant’s election of (i) or (ii) above.  In the event that Tenant elects
alternative (i) in the preceding sentence, Landlord shall reimburse Tenant for
all reasonable third-party costs and expenses actually expended by Tenant to
perform any obligation of Landlord actually and properly owing hereunder within
thirty (30) days after Tenant presents Landlord with its documented reasonable
out of pocket costs and expenses in connection with its cure.  In connection
with the exercise of the foregoing remedies or otherwise, Tenant shall not be
entitled to any abatement, deduction or set off against the Rent payable
hereunder, except as otherwise expressly set forth herein.  Should Landlord fail
to reimburse Tenant within thirty (30) days after Tenant presents Landlord with
its documented reasonable out of pocket costs and expenses in connection with
its cure, Tenant shall have such rights as may be available at law or equity to
pursue a claim against Landlord.  Should Tenant receive a judgment against
Landlord for costs and expenses incurred by Tenant in such cure, and should
Landlord not satisfy such judgment within thirty (30) days after the rendering
of such judgment, the Tenant shall have the right to deduct such unpaid judgment
from Base Rent next due and payable in an amount equal to 25% of Base Rent next
due and payable every month until Tenant has been credited for the full amount
of such judgment.  Moreover, if and to the extent that Tenant timely and
properly exercises remedy (i), Tenant hereby covenants and agrees that it shall
not interfere with the business operation or tenancy of any other tenant at the
Property.  Furthermore, any work performed by Tenant pursuant to its election of
remedy (i) shall comply with the requirements of Section 11.
 
23. BROKER.
 
Tenant covenants, warrants and represents that the broker set forth in Section
1.9(A) was the only broker to represent Tenant in the negotiation of this Lease
(“Tenant’s Broker”).  Landlord covenants, warrants and represents that the
broker set forth in Section 1.9(B) was the only broker to represent Landlord in
the negotiation of this Lease (“Landlord’s Broker”).  Landlord shall be solely
responsible for paying the commission of both Tenant’s Broker and Landlord’s
Broker.  Each party agrees to and hereby does defend, indemnify and hold the
other harmless against and from any brokerage commissions or finder’s fees or
claims therefore by a party claiming to have dealt with the indemnifying party
and all costs, expenses and liabilities in connection therewith, including,
without limitation, reasonable attorneys’ fees and expenses, for any breach of
the foregoing.  The foregoing indemnification shall survive the termination or
expiration of this Lease.
 
 
 

--------------------------------------------------------------------------------

 
24. MISCELLANEOUS.
 
24.1 Merger.  All prior understandings and agreements between the parties are
merged in this Lease, which alone fully and completely expresses the agreement
of the parties.  No agreement shall be effective to modify this Lease, in whole
or in part, unless such agreement is in writing, and is signed by the party
against whom enforcement of said change or modification is sought.
 
24.2 Notices.  Any notice required to be given by either party pursuant to this
Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if (a) personally delivered, or (b) if sent by Federal
Express or other comparable commercial overnight delivery service, or (c) sent
by certified mail, return receipt requested and postage prepaid, addressed (in
the case of any or all of (a), (b) and (c) above) to the other party at the
addresses set forth below each party’s respective signature block (or to such
other address as Landlord or Tenant may designate to each other from time to
time by written notice), and shall be deemed to have been given, rendered or
made (i) on the day so delivered or (ii) in the case of overnight courier
delivery on the first business day after having been deposited with the courier
service, and (iii) in the case of certified mail, on the third (3rd) business
day after deposit with the U.S. Postal Service, postage prepaid.
 
24.3 Non-Waiver.  The failure of either party to insist, in any one or more
instances, upon the strict performance of any one or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or of the right to exercise such election, but
the Lease shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission.  The receipt and acceptance by Landlord or
Agent of Base Rent or Additional Rent with knowledge of any breach by Tenant of
any obligation of this Lease shall not be deemed a waiver of such breach.
 
24.4 Legal Costs.  Any party in breach or default under this Lease (the
“Defaulting Party”) shall reimburse the other party (the “Nondefaulting Party”)
upon demand for any legal fees and court (or other administrative proceeding)
costs or expenses that the Nondefaulting Party incurs in connection with the
breach or default, regardless whether suit is commenced or judgment
entered.  Such costs shall include legal fees and costs incurred for the
negotiation of a settlement, enforcement of rights or otherwise.  Furthermore,
in the event of litigation, the court in such action shall award to the party in
whose favor a judgment is entered a reasonable sum as attorneys’ fees and costs,
which sum shall be paid by the losing party. Tenant shall pay Landlord’s
attorneys’ reasonable fees incurred in connection with Tenant’s request for
Landlord’s consent under provisions of this Lease governing assignment and
subletting, or in connection with any other act which Tenant proposes to do and
which requires Landlord’s consent.
 
24.5 Parties Bound.  Except as otherwise expressly provided for in this Lease,
this Lease shall be binding upon, and inure to the benefit of, the successors
and assignees of the parties hereto.  Tenant hereby releases Landlord named
herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord’s ownership interest in the Property.  In
the event of such conveyance and transfer, Landlord’s obligations hereunder
shall thereafter be binding upon each transferee (whether Successor Landlord or
otherwise).  No obligation of Landlord shall arise under this Lease until the
instrument is signed by, and delivered to, both Landlord and Tenant.
 
24.6 Recordation of Lease.  Neither Landlord nor Tenant shall record or file
this Lease (or any memorandum hereof) in the public records of any county or
state, unless required by applicable securities Laws.
 
24.7 Governing Law; Construction.  This Lease shall be governed by and construed
in accordance with the laws of the state in which the Property is located.  If
any provision of this Lease shall be invalid or unenforceable, the remainder of
this Lease shall not be affected but shall be enforced to the extent permitted
by law.  The captions, headings and titles in this Lease are solely for
convenience of reference and shall not affect its interpretation.  This Lease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Lease to be drafted.  Each covenant,
agreement, obligation, or other provision of this Lease to be performed by
Tenant, shall be construed as a separate and independent covenant of Tenant, not
dependent on any other provision of this Lease.  All terms and words used in
this Lease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.
 
 
 

--------------------------------------------------------------------------------

 
24.8 Time.  Time is of the essence for this Lease unless waived by Landlord
(which it shall have the right, but not the obligation to do).  If the time for
performance hereunder falls on a Saturday, Sunday or a day that is recognized as
a holiday in the state in which the Property is located, then such time shall be
deemed extended to the next day that is not a Saturday, Sunday or holiday in
said state.
 
24.9 Authority of Tenant.  Tenant and the person(s) executing this Lease on
behalf of Tenant hereby represent, warrant, and covenant with and to Landlord as
follows:  the individual(s) acting as signatory on behalf of Tenant is(are) duly
authorized to execute this Lease; Tenant has procured (whether from its members,
partners or board of directors, as the case may be), the requisite authority to
enter into this Lease; this Lease is and shall be fully and completely binding
upon Tenant; and Tenant shall timely and completely perform all of its
obligations hereunder.
 
24.10 WAIVER OF TRIAL BY JURY.  LANDLORD AND TENANT, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE PREMISES, OR
ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.
 
24.11 Intentionally Deleted.
 
24.12 Financial Information. For so long as the entity that is Tenant is a
publicly-traded company with financial information publicly available, Tenant
shall not be required to comply with the following terms of this Section 24.12,
but if at any time the entity that is Tenant is no longer a publicly-traded
company with financial information publicly available, Tenant shall be required
to comply with the following terms of this Section 24.12:  From time to time
during the Term, but not more than once per calendar year except in the event
Landlord is marketing the Property for sale or seeking financing for the
Building, or otherwise in connection with the requirements of any lender holding
a mortgage on the Property, in any of which events the once-per-year limitation
shall not apply, Tenant shall deliver to Landlord information and documentation
describing and concerning Tenant’s financial condition, and in form and
substance reasonably acceptable to Landlord, within ten (10) days following
Landlord’s written request therefor.  Upon Landlord’s request, Tenant shall
provide to Landlord the most currently available audited financial statement of
Tenant; and if no such audited financial statement is available, then Tenant
shall instead deliver to Landlord its most currently available balance sheet and
income statement.  Furthermore, upon the delivery of any such financial
information from time to time during the Term, Tenant shall be deemed to
automatically represent and warrant to Landlord that the financial information
delivered to Landlord is true, accurate and complete, and that there has been no
adverse change in the financial condition of Tenant since the date of the
then-applicable financial information.
 
24.13 Confidential Information.  Except to the extent otherwise required in
order to comply with securities laws applicable to publicly-traded companies,
and only to the extent so required, Landlord and Tenant agree to maintain in
strict confidence the economic terms of this Lease and any or all other
materials, data and information delivered to or received by any or all of Tenant
and Tenants’ Parties, or Landlord, either prior to or during the Term in
connection with the negotiation and execution hereof, except that any
information which is already public information shall not be subject to
confidentiality, and provided that both parties may disclose otherwise
confidential information to their employees, attorneys, brokers, agents,
accountants, lenders, prospective lenders, prospective buyers and as otherwise
required by Laws or the order of a court of competent jurisdiction.  The
provisions of this Section 25.13 shall survive the termination of this Lease.
 
24.14 Submission of Lease.  Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to lease.  This Lease is
not effective until execution by and delivery to both Landlord and Tenant.
 
24.15 Lien Prohibition.  Tenant shall not permit any mechanics or materialmen’s
liens to attach to the Premises or the Property.  Tenant, at its expense, shall
procure the satisfaction or discharge of record of all such liens and
encumbrances within thirty (30) days after the filing thereof; or, within such
thirty (30) day period, Tenant shall provide Landlord, at Tenant’s sole expense,
with endorsements (satisfactory, both in form and substance, to Landlord and the
holder of any mortgage or deed of trust) or a bond (if and to the extent a bond
is satisfactory, both in form and substance, to Landlord and the holder of any
mortgage or deed of trust) to the existing title insurance policies of Landlord
and the holder of any mortgage or deed of trust, insuring against the existence
of, and any attempted enforcement of, such lien or encumbrance.  In the event
Tenant has not so performed, Landlord may, at its option, pay and discharge such
liens and Tenant shall be responsible to reimburse Landlord, on demand and as
Additional Rent under this Lease, for all costs and expenses incurred in
connection therewith, together with Default Interest thereon, which expenses
shall include reasonable fees of attorneys of Landlord’s choosing, and any costs
in posting bond to effect discharge or release of the lien as an encumbrance
against the Premises or the Property.  The provisions of this Section 25.15
shall survive the termination or expiration of this Lease.
 
 
 

--------------------------------------------------------------------------------

 
THE INTEREST OF THE LANDLORD IN THE PREMISES SHALL NOT, UNDER ANY CIRCUMSTANCES,
BE SUBJECT TO LIENS FOR ALTERATIONS MADE BY THE TENANT OR ANY OTHER ACT OF
TENANT.
 
24.16 Landlord’s Covenants; No Termination Right.  All obligations of Landlord
hereunder shall be construed as covenants, not conditions; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate, and to the
extent permitted by law waives the benefit of any law now or hereafter in effect
which would permit Tenant to terminate, this Lease for breach of Landlord’s
obligations hereunder.
 
24.17 Anti Terrorism.  Tenant represents and warrants to and covenants with
Landlord that (i) neither Tenant nor any of its affiliates nor any of Tenant’s
or its affiliates’ officers, directors, members, partners, shareholders or other
equity interest holders (all of the foregoing persons and entities being
referred to herein collectively as the “Tenant Parties”) currently is, nor shall
any of them be, at any time during the Term, in violation of any laws relating
to terrorism or money laundering that may now or hereafter be in effect
(collectively, the "Anti-Terrorism Laws"), including, without limitation,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
any regulations of the U.S. Treasury Department's Office of Foreign Assets
Control (“OFAC”) related to Specially Designated Nationals and Blocked Persons
that may now or hereafter be in effect, and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (as heretofore or hereafter amended,
the "USA Patriot Act"); (ii) none of  the Tenant Parties is nor shall any of
them be, during the Term, a Prohibited Person.  A “Prohibited Person” is (1) a
person or entity owned or controlled by, affiliated with, or acting for or on
behalf of, any person or entity that is identified as a “Specially Designated
National” on the then- most current list published by OFAC at its official
website, http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or at any
replacement website or other replacement official publication of such list, or
(2) a person or entity who is identified as, or affiliated with, a person or
entity designated as a terrorist, or associated with terrorism or money
laundering, pursuant to regulations promulgated in connection with the USA
Patriot Act); and (iii) Tenant has taken, and shall continue to take during the
Term, reasonably appropriate steps to understand its legal obligations under the
Anti-Terrorism Laws and has implemented, and shall continue to implement during
the Term, appropriate procedures to assure its continued compliance with the
above-referenced laws.  Tenant hereby defends, indemnifies, and holds harmless
Landlord and its affiliates and their respective officers, directors, members,
partners, shareholders and other equity interest holders from and against any
and all Losses suffered or incurred by any or all of Landlord or any of such
other indemnitees arising from, or related to, any breach of the foregoing
representations, warranties and covenants.  At any time and from time- to- time
during the Term, Tenant shall deliver to Landlord, within ten (10) days after
receipt of a written request therefor, a written certification and such other
evidence as Landlord may reasonably request evidencing and confirming Tenant's
compliance with this Section 24.17.
 
24.18 Counterparts.  This Lease may be executed in multiple counterparts, but
all such counterparts shall together constitute a single, complete and
fully-executed document.
 


 


 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.
 

 
LANDLORD:


First Industrial, L.P., a Delaware limited partnership
By: First Industrial Realty Trust, Inc., a Maryland corporation,, its sole
general partner
          /s/ Christopher Willson  
By: Christopher Willson
Its: Senior Regional Director/Market Leader
          September 9, 2014   Date

 
Landlord’s Address for Notices:


First Industrial, L.P.
First Industrial Realty Trust, Inc.
311 South Wacker Drive, Suite 3900
Chicago, IL  60606
Attn:  Operations Department


With a copy to:


First Industrial Realty Trust, Inc.
10140 W. 76th Street
Eden Prairie, MN  55344
Attn:           Chris Willson




With a copy to:


Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois  60606
Attn:  Suzanne Bessette-Smith


 
 
 

--------------------------------------------------------------------------------

 

 
 
TENANT:


Clearfield, Inc. a Minnesota corporation
              By: /s/ Cheryl P. Beranek   Its:  President and CEO

 
Tenant’s Addresses for Notices:
 
Clearfield, Inc.
5480 Nathan Lane, Suite 120
Plymouth, MN  55442


With a copy to:
Lindquist & Vennum LLP
4200 IDS Center
80 South 8th Street
Minneapolis, MN  55402
Attn:  Barbara Lano Rummel
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
LEASE EXHIBIT A
 
Legal Description
 
That part of Lot 1, Block 1, INTERSTATE NORTH BUSINESS CENTER, according to the
recorded plat thereof, Hennepin County, Minnesota, lying westerly of the
following described line;
 


 
Commencing at the northwest corner of said Lot 1; thence easterly along the
north line of said Lot 1 a distance of 625.40 feet to the point of beginning of
the line to be described; thence southerly deflecting to the right 90 degrees 00
minutes 00 seconds to the south line of said Lot 1 and said line there
terminating.
 
 
 

--------------------------------------------------------------------------------

 
LEASE EXHIBIT A-1
 
Depiction of Premises
 
[exha1.jpg]

 
 
 

--------------------------------------------------------------------------------

 
LEASE EXHIBIT B
 
Tenant Operations Inquiry Form
 

1. Name of Company/Contact:   Len Hatcher 2. Address/Phone:   5480 Nathan Lane,
Plymouth, MN, 55442                         3.
Provide a brief description of your business and operations: ­Clearfield, Inc.
manufactures, markets and sells end-to-end fiber management and enclosure
platform that consolidates, distributes and protects fiber as it moves from the
inside plant to the outside plant and all the way to the home, business and cell
site.
                                4.
Will you be required to make filings and notices or obtain permits as required
by Federal and/or State regulations for the operations at the proposed facility?
Specifically:

 
a. SARA Title III Section 312 (Tier II) reports
YES NO  
(> 10,000lbs. of hazardous materials STORED at any one time)
     
b. SARA Title III Section 313 (Tier III) Form R reports
YES NO  
(> 10,000lbs. of hazardous materials USED per year)
     
c. NPDES or SPDES Stormwater Discharge permit
YES NO  
(answer “No” if “No-Exposure Certification” filed)
     
d. EPA Hazardous Waste Generator ID Number
YES NO  

 

5.
Provide a list of chemicals and wastes that will be used and/or generated at the
proposed location. Routine office and cleaning supplies are not included. Make
additional copies if required.

 
Chemical/Waste
Approximate Annual Quantity Used or Generated
Storage Container(s)
(i.e. Drums, Cartons, Totes, Bags, ASTs, USTs, etc)
                 



 
 
 

--------------------------------------------------------------------------------

 
LEASE EXHIBIT C
 
Landlord’s Work
 
This Work Letter (this “Work Letter”) is incorporated into and made a part of
the Lease.  All terms not defined herein shall have the meanings set forth in
the Lease.  In the event of any conflict between the terms and provisions of the
Lease and those of this Work Letter, the terms and provisions of this Work
Letter shall control, in all events.
 
1.           Performance of Work.  Landlord shall cause to be performed, in
accordance with the terms of this Work Letter, those certain improvements
depicted in the plans, specifications and working drawings described in Schedule
1 attached hereto and made a part hereof (the “Final Plans”).  All work
necessary to construct, install and complete the improvements described in the
Final Plans shall hereinafter be referred to as “Landlord’s Work.”  The Final
Plans have been prepared by Landlord’s space planner (“Architect“).  Landlord’s
Work shall be performed only by Landlord’s contractor(s) (collectively, the
“Contractor”).  Landlord shall use its good faith efforts to cause the Landlord
Improvements to be substantially completed by January 1, 2015 (the “Scheduled
Commencement Date”); however, as described in Paragraph 6 below, the
Commencement Date may not actually occur on the Scheduled Commencement
Date.  The costs to construct the Landlord’s Work, including, but not limited
to, the cost to prepare the Final Plans (collectively, the “Work Cost”), shall
be paid for by Landlord (except as otherwise specifically set forth
below).  Landlord hereby warrants that all Landlord’s Work shall be in good
condition and repair for a period of one (1) year from the Substantial
Completion Date.
 
2.           Change Orders.  From time to time after the date of the Lease,
Tenant may notify Landlord of changes that Tenant proposes be made to the Final
Plans (a “Change Order”).  Promptly upon Tenant’s delivery to Landlord of a
Change Order, Landlord shall notify Tenant (“Change Order Notice”) of both:  (i)
any estimated net increase or decrease in the Work Cost due to the Change Order,
and (ii) any estimated delay (an “Estimated Delay”) in the Scheduled
Commencement Date if the Change Order is implemented.  Tenant shall notify
Landlord of its final approval or disapproval of the Change Order within two (2)
business days after Landlord delivers to Tenant the applicable Change Order
Notice (“Change Order Response Period”).  If Tenant fails to timely notify
Landlord of its approval or disapproval of any proposed Change Order, Tenant
shall be deemed to have automatically disapproved that particular Change Order
and Landlord shall not proceed to implement any of the changes specified
therein.  If Tenant timely notifies Landlord of its approval of the Change
Order, then, within three (3) business days after the expiration of the
applicable Change Order Response Period, Tenant shall pay Landlord the amount of
any increase in the Work Cost (as set forth in the applicable Change Order
Notice) in accordance with Paragraph 4 of this Work Letter; and upon receipt of
such payment, Landlord shall implement the changes specified in the Change
Order.  In such event, however, any delay in the Scheduled Commencement Date
resulting from the performance of the work described in the relevant Change
Order shall be deemed a Delay Event (defined below).
 
3.           Substitutions.  From time to time after the date of the Lease,
Landlord shall notify Tenant of any proposed substitutions (“Substitutions”) in
the materials or designs described in the Final Plans that Landlord determines
will (a) affect final approved plans and specifications of Tenant’s build out of
the Premises, and/or (b) are reasonably necessary to avoid delays in the
Scheduled Commencement Date (a “Substitution Notice”).  The Substitutions shall
be of substantially the same character and quality as those described in the
Final Plans.  Any Substitution Notice shall describe in reasonable detail:  (i)
the nature of the Substitutions, (ii) any estimated net increase or decrease in
the Work Cost, and (iii) any estimated delay in the Scheduled Commencement Date
if Tenant disapproves the Substitutions.  Tenant shall notify Landlord of its
approval or disapproval of the Substitutions within three (3) business days
after Landlord delivers the relevant Substitution Notice to Tenant
(“Substitution Response Period”).  If Tenant fails timely to notify Landlord of
its approval or disapproval, Tenant shall be deemed to have automatically
disapproved the Substitutions described in the relevant Substitution Notice.  If
Tenant disapproves or is deemed to have disapproved the Substitutions, Landlord
shall not implement the Substitutions and any delay in the Scheduled
Commencement Date resulting therefrom shall be deemed a Delay Event.
 
4.           Payment of Additional Work Cost.  As provided above, Tenant shall
be responsible for the payment of any increase in the Work Cost resulting from
an approved Change Order (“Excess Work Cost”).  Tenant’s failure to timely make
any payment of such increase in Work Cost, as required pursuant to Paragraphs 2
and 3 above, within three (3) days after Landlord’s delivery of written demand
therefor, shall automatically be deemed an Event of Default and, in addition to
any other remedies Landlord may have on account of such Event of Default,
Landlord may immediately suspend Landlord’s Work and in such event, Landlord
shall not be responsible for any delay in the Scheduled Commencement Date and
such delay shall constitute a Delay Event.  For purposes of the Lease, any
Excess Work Cost shall constitute Additional Rent.
 
 
 

--------------------------------------------------------------------------------

 
5.           Substantial Completion Date and Punch List Items.  The Architect
shall determine the date on which the construction and installation of
Landlord’s Work are substantially completed in substantial accordance with the
Final Plans, as such Final Plans may be modified by any Change Orders
(“Substantial Completion Date”).  The Architect shall certify to Landlord and
Tenant, in writing, the Substantial Completion Date (“Substantial Completion
Notice”).  The Architect shall not certify Landlord’s Work as being
substantially completed if there are any portions of Landlord’s work that are
incomplete and such incomplete items would prevent Tenant from commencing
business operations or which prohibit from having complete and uninterrupted
access to the Premises.  Within five (5) days after the Architect delivers the
Substantial Completion Notice,  Tenant and Landlord (and the Architect, if
Landlord so desires) shall inspect the Premises to determine those items, if
any, that Landlord and Tenant determine to be unfinished, but which do not
materially impair Tenant’s use or occupancy of the Premises (the “Punch List
Items”).  Tenant shall accept possession of the Landlord Improvements and the
Premises on the Commencement Date, and Landlord shall promptly thereafter
complete the Punch List Items, it being understood that Landlord shall use good
faith efforts to so complete those Punch List Items within thirty (30) days
after the Substantial Completion Date.  At Landlord’s request from time to time,
Tenant will furnish Landlord with written statements acknowledging the
completion of the Punch List Items.  Any disputes as to the nature or existence
of any Punch List Item or as to the substantial completion of the Landlord
Improvements shall be resolved by reasonable and joint decision of the Architect
and a duly licensed Minnesota architect selected by Tenant.
 
6.           Delay.
 
6.1.           Delay Events:  The Scheduled Commencement Date may be delayed
from time to time due to any or all of the following events (collectively,
“Delay Events”) :
 
6.1.1.           Change Orders requested or approved by Tenant;
 
6.1.2.           Intentionally Deleted.
 
6.1.3.           Tenant’s failure timely to pay any increase in Work Costs
resulting from an approved Change Order and as required under Paragraphs 2 and 3
above;
 
6.1.4.           Any act of Tenant or its agents, employees or contractors that
interferes with the Landlord’s Work;
 
6.1.5.           Any delay due to, or in connection with, unique materials
specified by Tenant to be procured from a particular source, including, without
limitation, any delivery delays or delays relating to the unique quality or
other unique characteristics of such materials, unless such delay is actually
caused by the acts or omissions of Landlord, Landlord’s Parties, Architect or
Contractor; and
 
6.1.6.           A matter arising or occurring under Section 17.4 of the Lease.
 
For purposes of clarity, any delay caused by the acts or omissions of Landlord,
Landlord’s Parties, Architect or Contractor and not arising out of the above
Delay Events, shall not be deemed a delay event.
 
If a Delay Event occurs, then the Commencement Date shall be deemed to be the
date that the Substantial Completion Date would have occurred but for the
occurrence of the Delay Event, as determined in Landlord’s reasonable, good
faith discretion.
 
7.           Limit on Landlord’s Liability.  Except as otherwise set forth in
the Lease, Landlord shall not be liable for any damage caused to Tenant due to a
delay, whether as a result of a Delay Event or otherwise, in the delivery of
possession of the Premises to Tenant.
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule I
 
Final Plans
 
(See attached)
 
 
 
 

--------------------------------------------------------------------------------

 
[sch1_01.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[sch1_02.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[sch1_03.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[sch1_04.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[sch1_05.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[sch1_06.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[sch1_07.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[sch1_08.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[sch1_09.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[sch1_10.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[sch1_11.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[sch1_12.jpg]
 
 
 

--------------------------------------------------------------------------------

 
LEASE EXHIBIT D
 
Confirmation Of Commencement Date
 
S A M P L E – Do not fill out until document is required
 
[Date]
 
[Tenant’s Name and Address]
 


 
RE:           [Describe lease, by title and date (the “Lease”); name Landlord
and Tenant]
 
Dear [Name of Contact Person at Tenant]:
 
This letter shall confirm that the Commencement Date for the above-referenced
Lease is [specify Commencement Date].
 
[Name of Tenant], as Tenant, hereby acknowledges the following:  (i) Tenant is
in possession of the Premises (as defined in the Lease); (ii) the Lease is in
full force and effect; (iii) Landlord is not in default under the Lease except:
_____________; and (iv) possession of the Premises is accepted by Tenant as
having been delivered in accordance with the terms and conditions of the Lease
except: _______________________.
 
Our records indicate the following information for the [Number of square feet
comprising Premises] square feet of space:
 
Commencement Date:
____________________ 20__
Base Rent Commencement Date:
____________________ 20__
Next Monthly Base Rent Due:
____________________ 20__
Operating Expense Commencement Date:
____________________ 20__
Lease Expiration Date:
____________________ 20__

 
Please sign two (2) copies of this letter in the space provided below
acknowledging your agreement with the above and return them to me at my
office.  I suggest you attach a copy of this letter to your copy of the Lease.
 
Thank you again for your cooperation and assistance regarding this
matter.  Please contact me at any time should you have questions regarding the
lease, building, or any related manner.
 
Do not sign until document is required
 
Sincerely,
Acknowledged and Agreed to this ___ day of
___________________________, 20____
   
[Name]
[Name of Tenant]
Property Manager
     
By:
 
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
LEASE EXHIBIT E
 
Broom Clean Condition and Repair Requirements
 
·
All lighting is to be placed into good working order.  This includes replacement
of bulbs, ballasts, and lenses as needed.

 
·
All truck doors and dock levelers should be serviced and placed in good
operating order (including, but not limited to, overhead door springs, rollers,
tracks and motorized door operator).  This would include the necessary (a)
replacement of any dented truck door panels, broken panels and cracked lumber,
and (b) adjustment of door tension to insure proper operation.  All door panels
that are replaced shall be painted to match the Building standard.

 
·
All structural steel columns in the warehouse and office should be inspected for
damage, and must be repaired.  Repairs of this nature shall be pre-approved by
the Landlord prior to implementation.

 
·
HVAC system shall be in good working order, including the necessary replacement
of any parts to return the unit to a well-maintained condition.  This includes,
but is not limited to, filters, thermostats, warehouse heaters and exhaust
fans.  Upon move-out, Landlord will have an exit inspection performed by a
certified mechanical contractor to determine the condition of the HVAC system.

 
·
All holes in the sheet rock walls shall be repaired prior to move-out.  All
walls shall be clean.

 
·
The carpets and vinyl tiles shall be in a clean condition and shall not have any
holes or chips in them.  Flooring shall be free of excessive dust, dirt, grease,
oil and stains.  Cracks in concrete and asphalt shall be acceptable as long as
they are ordinary wear and tear, and are not the result of misuse.

 
·
Facilities shall be returned in a clean condition, including, but not limited
to, the cleaning of the coffee bar, restroom areas, windows, and other portions
of the Premises.

 
·
There shall be no protrusion of anchors from the warehouse floor and all holes
shall be appropriately patched.  If machinery/equipment is removed, the
electrical lines shall be properly terminated at the nearest junction box.

 
·
All exterior windows with cracks or breakage shall be replaced.  All windows
shall be clean.

 
·
Tenant shall provide keys for all locks on the Premises, including front doors,
rear doors, and interior doors.

 
·
All mechanical and electrical systems shall be left in a safe condition that
conforms to code.  All low voltage wiring shall be removed from the Premises and
any damage caused by such removal shall be repaired to Landlord’s reasonable
satisfaction.  Bare wires and dangerous installations shall be corrected to
Landlord’s reasonable satisfaction.

 
·
All plumbing fixtures shall be in good working order, including, but not limited
to, the water heater.  Faucets and toilets shall not leak.

 
·
All dock bumpers shall be left in place and well-secured.

 
·
Drop grid ceiling shall be free of excessive dust from lack of changing
filters.  No ceiling tiles may be missing or damaged.

 
·
All trash shall be removed from both inside and outside of the Building.

 
·
All signs in front of Building and on glass entry door and rear door shall be
removed.

 
 
 

--------------------------------------------------------------------------------

 
LEASE EXHIBIT F
 
Rules & Regulations
 
1.             No part of the Premises or Common Areas shall be used for any
purpose other than as permitted by the zoning regulations of the County in which
the Premises is located for the type of zoning given in Exhibit A or as
stipulated in the Lease.
 
 2.            No materials or products shall be manufactured or stored that
constitute a nuisance or cause the emission of noxious odors or gases or
smoke.  No burning of materials, outside or inside the Premises, will be
permitted.
 
 3.            No fence, wall, loading facility, outside storage facility, or
permanent improvements will be erected or constructed without the prior written
approval of the Landlord.
 
 4.            Tenants will keep their Premises safe, clean, neat and provide
for the removal of trash from their Premises.  No pets will be allowed on the
Premises.
 
 5.            No materials, supplies or products shall be stored outside
without the prior written approval of the Landlord.
 
 6.            Tenants shall not cause or make an excessive noise, odor, harmful
sewage or vibration that could be deemed objectionable to other tenants.
 
 7.            No signs are to be erected other than the standard format.  Signs
are not to be erected other than on the space provided for the Premises.
 
 8.            Each tenant is to maintain a pest control program appropriate to
their Use.
 
 9.            A fifteen (15) mile-per-hour speed limit is to be observed within
the Premises.
 
10.           All enterprises are to be conducted in a business-like manner.
 
 
 

--------------------------------------------------------------------------------

 
LEASE EXHIBIT G
Tenant Contact Information


 
 
Marketing/Leasing Contact:
 
Operations/Tenant Improvements Contact:
Name: Cheryl P. Beranek   Name: Daniel Herzog Address: 5480 Nathan Lane,
Plymouth, MN 55442   Address: 5480 Nathan Lane, Plymouth, MN 55442            
Email:       Email:     Phone: 763-476-6866   Office or Cell?   Phone:
763-476-6866  Office or Cell? Fax:       Fax:    

 
Property Evaluation Survey Contact:
 
Emergency Contact:
Name:     Name: Daniel Herzog Address:     Address: 5480 Nathan Lane, Plymouth,
MN 55442             Email:       Email:     Phone:   Office or Cell?   Phone:
763-476-6866 Office or Cell? Fax:       Fax:    

 
Accounting - Billing Contact (Please include the address you would like the
monthly statements mailed to):
 
 
Name: Attention: Accounts Payable       Address: 5480 Nathan Lane, Plymouth, MN
55442                   Email:             Phone: 763-476-6866 Office or Cell?  
      Fax:            

 


 
 

--------------------------------------------------------------------------------

 
ADDENDUM - RIGHT OF FIRST OPPORTUNITY
TO LEASE CONTIGUOUS SPACE


This Addendum (“Addendum”) is a part of and incorporated into that certain
Standard Form Industrial Building Lease (the “Lease”; the Lease together with
the Addendum shall be collectively referred to herein as the “Lease”) dated as
of September 9, 2014.


Landlord hereby covenants and agrees that Tenant shall have a “Right of First
Opportunity” to lease any space that (i) is contiguous to the Premises initially
leased to Tenant, under and as of the date of this Lease and (ii) becomes
available in the facility in which the Premises are located (the “Building”)
during the Term (an “Additional Space”).  Such Right of First Opportunity is
granted on and subject to the following terms and conditions:
 
1. If, when and as (a) Landlord becomes aware that an Additional Space will
become available for lease to a third party, and (b) Landlord is prepared to
deliver to a potential third party tenant a proposal to lease such Additional
Space, Landlord shall promptly notify Tenant, in writing (a “ROFO
Notice”).  Tenant shall then have the right to lease the Additional Space if,
when and as the same becomes available, and on the terms and conditions
hereinafter set forth.
 
2. The ROFO Notice shall describe the economic and other relevant terms and
conditions upon which Landlord is prepared to lease the Additional Space to a
third party tenant (the “ROFO Terms”), including, but not limited to, the term
for which the Additional Space is to be leased (the “Additional Space Term”);
the commencement date of that lease term; the per annum, per square foot base
rent proposed to be charged by Landlord for the Additional Space (the “Rental
Rate”); and all (if any) monetary concessions that Landlord is prepared to offer
to such third party in consideration of its lease of the Additional Space.
 
3. Upon Landlord’s delivery of the ROFO Notice, Tenant shall have ten (10) days
(“ROFO Response Period”) in which to advise Landlord, in writing (the “ROFO
Response”), whether or not Tenant desires to exercise its Right of First
Opportunity and lease all (but not some portion) of the Additional Space on all
of the ROFO Terms, except as otherwise specifically provided below in this
addendum.
 
4. If Tenant fails to timely deliver a ROFO Response (or, if Tenant timely
delivers the ROFO Response, but declines to lease all of the Additional Space on
the ROFO Terms), then Tenant shall automatically be deemed to have irrevocably
waived its Right of First Opportunity with respect to its opportunity to lease
Additional Space.  In that event, Landlord shall be free to lease the Additional
Space to one or more third party tenants (a “ROFO Lease”).
 
5. If Tenant timely delivers a ROFO Response and advises Landlord of its desire
to lease the entirety of the Additional Space on the ROFO Terms set forth in the
applicable ROFO Notice, then, within ten (10) business days of Tenant’s delivery
of the ROFO Response to Landlord, Landlord and Tenant shall execute and enter
into an amendment to this Lease, pursuant to which amendment Tenant shall lease
the Additional Space on all of the terms, conditions and limitations set forth
in this Lease, except that (i) the annual Base Rent for the Additional Space
shall be the product of (x) the Rental Rate and (y) the number of rentable
square feet comprising the Additional Space; (ii) Tenant’s Proportionate Share
shall be appropriately adjusted (increased) to account for the additional square
footage comprising the Additional Space; (iii) the definition of the Premises
shall be amended to include the Additional Space; and (iv) the Term of this
Lease shall remain unchanged with respect to the Premises initially leased
hereunder; however, the Term for the Additional Space only shall be as set forth
in the ROFO Terms.  Notwithstanding anything to the contrary contained in this
Lease and except to the extent otherwise expressly set forth in the ROFO Notice,
if Tenant timely delivers a ROFO Response, Tenant shall be obligated to lease
the entirety of that Additional Space on a strictly “as-is,” “where-is” basis,
without any tenant improvements, alterations, modifications, representations or
warranties of any nature whatsoever from Landlord.
 
6. Tenant specifically acknowledges and agrees that its Right of First
Opportunity shall not apply to the renewal or extension of any existing lease
(as of the date of this Lease) in the Building, whether pursuant to a renewal
right or otherwise, nor shall the Right of First Opportunity apply with respect
to any expansion of space, or relocation to alternative space, by an existing
tenant (as of the date of this Lease) in the Building.
 
7. Tenant shall have no right to exercise (or to preserve the prior exercise of)
the Right of First Opportunity if and to the extent that Tenant has been or
currently is in Default under the Lease at either or both of (a) the date
Landlord would otherwise be obligated to deliver a ROFO Notice; and (b) at any
time thereafter prior to the applicable commencement date for the lease of the
Additional Space (after timely delivery of a ROFO Response by Tenant).  In the
event of such a default by Tenant, Tenant shall be deemed to have irrevocably
waived its Right of First Opportunity during the period of time that any such
default remains uncured (to Landlord’s reasonable satisfaction); therefore, (i)
during a period of default, Landlord shall have no obligation to deliver a ROFO
Notice; and (ii) if Landlord delivers a ROFO Notice, and Tenant timely delivers
a ROFO Response, advising of Tenant’s election to lease the then-applicable
Additional Space, but Tenant then defaults after its delivery of the ROFO
Response, then such ROFO Response shall immediately be automatically and
irrevocably rendered null and void, whereupon Landlord shall be free to lease
the then-applicable Additional Space to any party Landlord desires, and on
whatever terms Landlord deems appropriate.
 
 
 

--------------------------------------------------------------------------------

 
8. The Right of First Opportunity created hereby is granted to Tenant only for
the Initial Term.  The Right of First Opportunity created hereby shall be null
and void as of the expiration of the Initial Term.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
ADDENDUM - TENANT’S TERMINATION OPTION
 
This Addendum (“Addendum”) is a part of and incorporated into that certain
Standard Form Industrial Building Lease (the “Lease”; the Lease together with
the Addendum shall be collectively referred to herein as the “Lease”) dated as
of September 9, 2014.


Notwithstanding anything to the contrary contained herein, Tenant shall have a
one-time option to terminate this Lease (“Termination Option”) effective as of
the last day of the eighth (8th) year of the Term after Tenant commenced paying
Base Rent (the “Termination Date”) in accordance with the following terms and
conditions:
 
1.
Tenant Gives Notice.  If Tenant desires to exercise the Termination Option,
Tenant shall give Landlord irrevocable written notice (“Termination Notice”) of
Tenant’s exercise of this Termination Option, which shall be delivered by
certified mail, which Termination Notice must be received by Landlord no later
than the date that is 12 full months prior to the Termination Date.  Time is of
the essence with respect to Landlord’s receipt of the Termination Notice and all
other deadlines in this Clause.

 
2.
Termination Date.  If Tenant gives the Termination Notice and complies with all
the provisions in this Clause, the Lease shall terminate at 11:59 p.m. on
Termination Date (which, so long as the Commencement Date does not change
pursuant to Section 5, and stays January 1, 2015, shall mean February 28, 2023).

 
3.
Termination Fee Must Accompany Notice.  In order for such Termination Notice to
be effective, it must be accompanied by the termination fee in the amount of
$214,012.48, which termination fee shall be payable only in cash or certified
funds.

 
4.
Tenant’s Obligation Survives Termination.  Tenant’s obligations to pay Rent,
Additional Rent, and any other costs or charges under this Lease, and to perform
all other Lease obligations for the period up to and including the Termination
Date, shall survive the termination of this Lease.

 
5.
Owner May Cancel and Void Termination if Tenant in Default.  Notwithstanding the
foregoing, if at any time during the period on or after the date on which Tenant
shall exercise its Termination Option (in accordance with Paragraph 1 hereof) up
to and including the Termination Date Tenant shall be in Default of this Lease,
then Landlord may elect, but is not obligated, to cancel and declare null and
void Tenant’s exercise of the Termination Option and this Lease shall continue
in full force and effect for the full Lease Term hereof unaffected by Tenant’s
exercise of the Termination Option.  If Landlord does not cancel Tenant’s
exercise of the Termination Option after Tenant’s Default, Tenant shall cure any
Default within the period of time specified in this Lease and this obligation
shall survive the Termination Date.

 
6.
Tenant Shall Surrender Space by Termination Date.  In the event Tenant exercises
the Termination Option, Tenant covenants and agrees to surrender full and
complete possession of the Premises to Landlord on or before the Termination
Date vacant, broom-clean, in good order and condition, and, in accordance with
the provisions of this Lease, and thereafter the Premises shall be free and
clear of all leases, tenancies, and rights of occupancy of any entity claiming
by or through Tenant.

 
7.
Failure to Surrender Makes Tenant a Holdover.  If Tenant shall fail to deliver
possession of the Premises on or before the Termination Date in accordance with
the terms hereof, Tenant shall be deemed to be a holdover tenant from and after
the Termination Date, and in such event, Tenant shall be liable to Landlord for
Rent for every month of the holdover in an amount equal to150% of Base Rent last
prevailing hereunder , and shall also be liable to Landlord for all costs and
expenses incurred by Landlord in securing possession of the Premises.  Landlord
may accept any such sums from Tenant without prejudice to Landlord’s right to
evict Tenant from the Premises by any lawful means.

 
8.
Lease Ceases After Termination.  If Tenant properly and timely exercises the
Termination Option and properly and timely satisfies all other monetary and
non-monetary obligations under this Lease, the Lease shall cease and expire on
the Termination Date with the same force and effect as if said Termination Date
were the date originally provided in this Lease as the expiration date of the
Term hereof.

 
 
 

--------------------------------------------------------------------------------

 
ADDENDUM – RENEWAL OPTION
 
1          Tenant shall have the option (“Renewal Option”) to renew this Lease
for one additional term of three (3) years (“Renewal Term”), on all the same
terms and conditions set forth in this Lease, except that Base Rent during the
Renewal Term shall be as specified in paragraph 2 below. Tenant shall deliver
written notice to Landlord of Tenant’s election to exercise the Renewal Option
(“Renewal Notice”) not less than nine (9) months prior to the expiry date of the
original Term; and if Tenant fails to timely deliver the Renewal Notice to
Landlord, then Tenant shall automatically be deemed to have irrevocably waived
and relinquished the Renewal Option.
 
2           During the Renewal Term, the Base Rent payable for the first year of
the Renewal Term shall increase by 2.5% over the Base Rent payable for the last
month of the initial Term, and for each successive year of the Renewal Term,
Base Rent shall increase by 2.5% over the Base Rent prevailing in the prior
calendar year.
 
3          The Renewal Option is granted subject to all of the following
conditions:
 
(a)
As of the date on which Tenant delivers its Renewal Notice and continuing
through the commencement date of the Renewal Term, this Lease shall be in full
force and effect and no act or omission shall occur which, with the giving of
notice or the passage of time, or both, shall constitute a Default by Tenant
under this Lease.

 
(b)
There shall be no further right of renewal after the expiration of the Renewal
Term.

 


 


                                                                                                                                                                                                  